Exhibit 10.2

EXECUTION VERSION

DELAYED DRAW TERM LOAN CREDIT AGREEMENT

dated as of

JUNE 16, 2020

among

UPJOHN INC. (to be renamed VIATRIS),

as Borrower

and

the Guarantors from time to time party hereto

and

MUFG BANK, LTD.,

as Administrative Agent

and the Lenders from time to time party hereto

MUFG BANK, LTD.

and

MIZUHO BANK, LTD.

as Joint Lead Arrangers and Bookrunners

MIZUHO BANK, LTD.

as Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

DEFINITIONS

 

SECTION 1.01

 

Defined Terms

     2  

SECTION 1.02

 

Classification of Loans and Borrowings

     33  

SECTION 1.03

 

Terms Generally

     33  

SECTION 1.04

 

Accounting Terms; GAAP

     34  

SECTION 1.05

 

Payments on Business Days

     34  

SECTION 1.06

 

Rounding

     34  

SECTION 1.07

 

Divisions

     35  

SECTION 1.08

 

Times of Day

     35  

SECTION 1.09

 

LIBO Rate

     35   ARTICLE II

 

THE CREDITS

 

SECTION 2.01

 

Term Commitments

     35  

SECTION 2.02

 

Loan and Borrowings

     35  

SECTION 2.03

 

Requests for Borrowings

     36  

SECTION 2.04

 

[Intentionally Omitted]

     37  

SECTION 2.05

 

[Intentionally Omitted]

     37  

SECTION 2.06

 

Funding of Borrowings

     37  

SECTION 2.07

 

Successor LIBOR

     38  

SECTION 2.08

 

Reduction of Commitments

     40  

SECTION 2.09

 

Repayment of Loans; Evidence of Debt

     41  

SECTION 2.10

 

Optional Prepayment of Loans

     42  

SECTION 2.11

 

Fees

     42  

SECTION 2.12

 

Interest

     43  

SECTION 2.13

 

Alternate Rate of Interest

     43  

SECTION 2.14

 

Increased Costs

     44  

SECTION 2.15

 

Break Funding Payments

     46  

SECTION 2.16

 

Taxes

     46  

SECTION 2.17

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     51  

SECTION 2.18

 

Mitigation Obligations; Replacement of Lenders

     52  

SECTION 2.19

 

Judgment Currency

     53  

SECTION 2.20

 

Defaulting Lender

     54  

 

i



--------------------------------------------------------------------------------

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01

 

Organization; Powers; Subsidiaries

     55  

SECTION 3.02

 

Authorization; Enforceability

     56  

SECTION 3.03

 

Governmental Approvals; No Conflicts

     56  

SECTION 3.04

 

Financial Statements; Financial Condition; No Material Adverse Change

     56  

SECTION 3.05

 

Properties

     57  

SECTION 3.06

 

Litigation and Environmental Matters

     57  

SECTION 3.07

 

Compliance with Laws and Agreements

     57  

SECTION 3.08

 

Investment Company Status

     58  

SECTION 3.09

 

Taxes

     58  

SECTION 3.10

 

Solvency

     58  

SECTION 3.11

 

[Reserved]

     58  

SECTION 3.12

 

Disclosure

     58  

SECTION 3.13

 

Federal Reserve Regulations

     58  

SECTION 3.14

 

PATRIOT Act

     58  

SECTION 3.15

 

OFAC

     59  

SECTION 3.16

 

Beneficial Ownership Certification

     59  

SECTION 3.17

 

Representations as to Foreign Obligors

     59   ARTICLE IV

 

CONDITIONS

 

SECTION 4.01

 

Conditions Precedent to Effectiveness

     60  

SECTION 4.02

 

Conditions Precedent to Closing Date

     61   ARTICLE V

 

AFFIRMATIVE COVENANTS

 

SECTION 5.01

 

Financial Statements and Other Information

     63  

SECTION 5.02

 

Notices of Material Events

     64  

SECTION 5.03

 

Existence; Conduct of Business

     65  

SECTION 5.04

 

Payment of Obligations

     65  

SECTION 5.05

 

Maintenance of Properties; Insurance

     65  

SECTION 5.06

 

Inspection Rights

     65  

SECTION 5.07

 

Compliance with Laws

     66  

SECTION 5.08

 

Use of Proceeds

     66  

SECTION 5.09

 

Guarantees

     66   ARTICLE VI

 

NEGATIVE COVENANTS

 

SECTION 6.01

 

Indebtedness

     67  

SECTION 6.02

 

Liens

     69  

SECTION 6.03

 

Fundamental Changes

     72  

 

ii



--------------------------------------------------------------------------------

SECTION 6.04

 

Restricted Payments

     72  

SECTION 6.05

 

Investments

     73  

SECTION 6.06

 

Transactions with Affiliates

     74  

SECTION 6.07

 

Financial Covenant

     75  

SECTION 6.08

 

Lines of Business

     75   ARTICLE VII

 

EVENTS OF DEFAULT

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01

 

Notices

     83  

SECTION 9.02

 

Waivers; Amendments

     85  

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver

     86  

SECTION 9.04

 

Successors and Assigns

     88  

SECTION 9.05

 

Survival

     93  

SECTION 9.06

 

Counterparts; Integration; Effectiveness

     93  

SECTION 9.07

 

Severability

     94  

SECTION 9.08

 

Right of Setoff

     94  

SECTION 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     95  

SECTION 9.10

 

WAIVER OF JURY TRIAL

     96  

SECTION 9.11

 

Headings

     96  

SECTION 9.12

 

Confidentiality

     96  

SECTION 9.13

 

USA PATRIOT Act

     97  

SECTION 9.14

 

Interest Rate Limitation

     97  

SECTION 9.15

 

No Fiduciary Duty

     98  

SECTION 9.16

 

Electronic Execution of this Agreement and Other Documents

     98  

SECTION 9.17

 

Joint and Several

     99  

SECTION 9.18

 

Enforcement

     100  

SECTION 9.19

 

Netherlands Loan Party Representation

     100  

SECTION 9.20

 

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     100  

SECTION 9.21

 

Acknowledgement Regarding Any Supported QFCs

     101   ARTICLE X

 

GUARANTEE

 

SECTION 10.01

 

Guarantee

     102  

SECTION 10.02

 

Right of Contribution

     102  

 

iii



--------------------------------------------------------------------------------

SECTION 10.03

 

No Subrogation

     103  

SECTION 10.04

 

Amendments, etc., with Respect to the Obligations

     103  

SECTION 10.05

 

Guarantee Absolute and Unconditional

     103  

SECTION 10.06

 

Reinstatement

     104  

SECTION 10.07

 

Obligations Independent

     105  

SECTION 10.08

 

Payments

     105  

SECTION 10.09

 

Subordination

     105  

SECTION 10.10

 

Stay of Acceleration

     105  

SECTION 10.11

 

Condition of Borrower

     105  

SECTION 10.12

 

Releases

     106   ARTICLE XI

 

CERTAIN ERISA MATTERS

 

SECTION 11.01

 

Certain ERISA Matters

     106  

 

SCHEDULES:

    

Schedule 2.01

  –      Term Commitments

Schedule 2.03

  –      Specified Litigation

Schedule 3.01

  –      Material Subsidiary Stocks

Schedule 3.04(b)

  –      Material Adverse Changes

Schedule 3.06

  –      Disclosed Matters

Schedule 3.07

  –      Compliance with Laws and Agreements

Schedule 6.01

  –      Existing Indebtedness

Schedule 6.02

  –      Existing Liens

Schedule 6.04

  –      Restricted Payments

Schedule 6.05(e)

  –      Investments

Schedule 6.06

  –      Affiliate Transactions

Schedule 9.01

  –      Notices

EXHIBITS:

    

Exhibit A

  –      Form of Assignment and Assumption

Exhibit B

  –      Form of Term Note

Exhibit C

  –      Form of Borrowing Request

Exhibit D

  –      Form of Compliance Certificate

Exhibit E

  –      Form of Guarantor Joinder Agreement

Exhibit F-1

  –      Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-2

  –      Form of U.S. Tax Compliance Certificate (For Foreign Participants That
Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-3

  –      Form of U.S. Tax Compliance Certificate (For Foreign Participants That
Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-4

  –      Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G

  –      Form of Solvency Certificate

 

iv



--------------------------------------------------------------------------------

DELAYED DRAW TERM LOAN CREDIT AGREEMENT

This DELAYED DRAW TERM LOAN CREDIT AGREEMENT (this “Agreement”) is dated as of
June 16, 2020 among UPJOHN INC., a Delaware corporation (the “Borrower”),
certain Affiliates and Subsidiaries of the Borrower from time to time party
hereto as Guarantors, each Lender from time to time party hereto, and MUFG BANK,
LTD., as Administrative Agent.

PRELIMINARY STATEMENTS

WHEREAS, pursuant to (i) the Separation and Distribution Agreement dated as of
July 29, 2019 (as amended from time to time and including the exhibits,
schedules and all related documents, collectively the “Separation and
Distribution Agreement”) by and among Pfizer, Inc. (“Pfizer”) and the Borrower
and (ii) the Business Combination Agreement, dated as of July 29, 2019 (as
amended from time to time and including the exhibits, schedules and all related
documents, collectively the “Business Combination Agreement”), by and among
Pfizer, the Borrower, Mylan N.V. (“Mylan”) and the other parties thereto, the
following transactions will be consummated:

(a)    Pfizer (and together with Pfizer’s subsidiaries, the “Pfizer Business”)
will separate certain businesses, operations and activities, including Pfizer’s
global, primarily off-patent branded and generic established medicines business
(the “Upjohn Business”) from the Pfizer Business (the “Separation”);

(b)    following the Separation, the Upjohn Business will be combined with Mylan
(and together with Mylan’s subsidiaries, the “Mylan Business”, and the Mylan
Business, together with the Upjohn Business, the “Combined Businesses”);

(c)    Pfizer, in order to effect the Separation, will contribute the Upjohn
Business to the Borrower, which is and will be a wholly owned subsidiary of
Pfizer prior to the Distribution (as defined below) (the “Contribution”);

(d)    in connection with the Separation and in partial consideration of the
Contribution, the Borrower will make a cash payment to Pfizer in an aggregate
amount of $12,000,000,000 (the “Borrower Cash Distribution”);

(e)    substantially concurrently with or within one Business Day following the
Borrower Cash Distribution, Pfizer will distribute to the holders of Pfizer
common stock all of the issued and outstanding shares of the common stock of the
Borrower by way of either, at Pfizer’s option, a spin-off or a split-off (the
“Distribution”); and

(f)    immediately following the Distribution, the Borrower and Mylan will
engage in a strategic business combination, following which Mylan (or its
successor entity) shall become a wholly owned subsidiary of the Borrower (the
“Combination”, and together with the Separation, the Contribution, the Borrower
Cash Distribution and the Distribution, collectively, the “Combination
Transactions”);



--------------------------------------------------------------------------------

WHEREAS, at the request of the Borrower, the Lenders have agreed to extend
credit to the Borrower in the form of Loans on the Closing Date, in an aggregate
principal amount of $600,000,000, subject to the terms and conditions
hereinafter set forth; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below (capitalized terms used but not defined in
this Section 1.01 have the meanings specified in the Preliminary Statements):

“Acquired Entity or Business” means each Person, property, business or assets
acquired by the Borrower or a Subsidiary, to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Subsidiary.

“Acquisition Indebtedness” means any Indebtedness of the Loan Parties that has
been issued for the purpose of financing, in part, the acquisition of an
Acquired Entity or Business.

“Act” has the meaning assigned in Section 9.13.

“Adjustment” has the meaning assigned in Section 2.07.

“Administrative Agent” means MUFG Bank (through itself or through one of its
designated Affiliates or branch offices), in its capacity as administrative
agent for the Lenders hereunder, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned in Section 9.01(c).

“Agreement” has the meaning assigned in the preamble hereto.

 

2



--------------------------------------------------------------------------------

“Applicable Foreign Obligor Documents” has the meaning assigned in
Section 3.17(a).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Closing Date, such Lender’s Commitment at such time
and (ii) thereafter, the principal amount of such Lender’s Loans at such time.
The initial Applicable Percentage of each Lender in respect of the Facility is
set forth next to the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means 1.625% per annum, provided that the Applicable Rate for
all Loans under the Facility shall increase automatically by 0.25% on the date
that is nine months after the Closing Date.

“Approved Bank” has the meaning assigned to such term in the definition of “Cash
Equivalents.”

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, MUFG Bank and Mizuho Bank, Ltd., as joint lead
arrangers and bookrunners and/or syndication agent, as applicable.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of this Agreement), and accepted by the Administrative
Agent, in the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
secured lending agreement, would constitute the principal amount of such
Indebtedness or (ii) if a Permitted Receivables Facility is structured as a
purchase agreement, would be outstanding at such time under the Permitted
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

3



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate of interest per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the highest of (a) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1%, (b) the Prime
Rate in effect for such day and (c) the LIBO Rate in effect on such day plus
1.00%, provided that if Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. “Base Rate,” when used in
reference to any Loan or Borrowing, refers to whether such Loan, or the Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned in the preamble hereto.

“Borrower Cash Distribution” has the meaning assigned in the Preliminary
Statements hereto.

“Borrower Materials” has the meaning set forth in Section 5.01.

“Borrowing” means Loans of the same Type, made on the Closing Date, or converted
or continued on the same date and, in the case of Eurocurrency Loans, as to
which a single Interest Period is in effect.

“Borrowing Minimum” means, with respect to Eurodollar Loans, $5,000,000.

“Borrowing Multiple” means, with respect to Eurodollar Loans, $1,000,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Combination Agreement” has the meaning assigned in the Preliminary
Statements hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
state of New York and, if such day relates to any interest rate settings as to a
Eurocurrency Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurocurrency Loan, or any other dealings to be

 

4



--------------------------------------------------------------------------------

carried out pursuant to this Agreement in respect of any such Eurocurrency Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Closing Date, and
the amount of such obligations as of any date shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the Closing Date that
would appear on a balance sheet of such Person prepared as of such date.

“Captive Insurance Subsidiary” means American Triumvirate Insurance Company, a
Vermont corporation or any successor thereto, so long as such Subsidiary is
maintained as a special purpose self-insurance subsidiary.

“card obligations” means any Loan Party or any Subsidiary’s participation in
commercial (or purchasing) card programs.

“Cash Equivalents” means

(1)    any evidence of Indebtedness issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States, (ii) the United Kingdom or (iii) any member nation of the European
Union;

(2)    time deposits, certificates of deposit, and bank notes of any financial
institution that (i) is a Lender or (ii) is a member of the Federal Reserve
System (or organized in any foreign country recognized by the United States) and
whose senior unsecured debt is rated at least A-2, P-2, or F-2, short-term, or A
or A2, long-term, by Moody’s, S&P or Fitch (any such bank in the foregoing
clause (i) or (ii) being an “Approved Bank”). Issues with only one short-term
credit rating must have a minimum credit rating of A 1, P 1 or F 1;

(3)    commercial paper, including asset-backed commercial paper, and floating
or fixed rate notes issued by an Approved Bank or a corporation or special
purpose vehicle (other than an Affiliate or Subsidiary of the Borrower)
organized and existing under the laws of the United States of America, any state
thereof or the District of Columbia (or any foreign country recognized by the
United States) and rated at least A 2 by S&P and at least P 2 by Moody’s;

(4)    asset-backed securities rated AAA by Moody’s, S&P, or Fitch, with
weighted average lives of 3 years or less (measured to the next maturity date);

(5)    repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed or insured by
the government or any agency or instrumentality of (i) the United States,
(ii) the United Kingdom or (ii) any member nation of the European Union maturing
within 365 days from the date of acquisition;

(6)    money market funds which invest substantially all of their assets in
assets described in the preceding clauses (1) through (5); and

 

5



--------------------------------------------------------------------------------

(7)    instruments equivalent to those referred to in clauses (1) through (6)
above denominated in any foreign currency comparable in credit quality and tenor
to those referred to above and customarily used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction;

provided, that except in the case of clauses (4) and (5) above, the maximum
maturity date of individual securities or deposits will be 3 years or less at
the time of purchase or deposit.

“Change in Control” means the acquisition after the Combination of beneficial
ownership, directly or indirectly, by any Person or group (within the meaning of
the Securities Exchange Act of 1934 and the rules of the SEC thereunder as in
effect on the Effective Date), of Equity Interests representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower.

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender (or,
for purposes of Section 2.14(b), by any Lending Office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 9.14.

“Closing Date” means the date, on or after the Effective Date but not after the
Commitment Termination Date, on which all the conditions specified in
Section 4.02 of this Agreement are satisfied (or waived in accordance with
Section 9.02 of this Agreement).

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Combination” has the meaning assigned in the Preliminary Statements hereto.

“Combination Transaction Representations” means the representations made by
Pfizer with respect to the Borrower, the Spinco Subsidiaries (as defined in the
Business Combination Agreement) or Spinco Sub (as defined in the Business
Combination Agreement) in the Business Combination Agreement as are material to
the interests of the Lenders and the Arrangers (in their capacities as such)
(but only to the extent that Mylan has the right to terminate its obligation to
consummate the Combination (or otherwise does not have an obligation to close)
under the Business Combination Agreement as a result of a failure of such
representations in the Business Combination Agreement to be accurate).

 

6



--------------------------------------------------------------------------------

“Combination Transactions” has the meaning assigned in the Preliminary
Statements hereto.

“Combined Businesses” has the meaning assigned in the Preliminary Statements
hereto.

“Commitment” means a Term Commitment.

“Commitment Termination Date” means the earliest of (a) the date of termination
of all Commitments pursuant to Section 2.08 hereof, (b) the date of termination
of Mylan’s obligation to consummate the Combination pursuant to the Business
Combination Agreement and (c) December 31, 2020, if the Closing Date has not
occurred prior to such time.

“Communication” has the meaning assigned in Section 9.16(b).

“Consolidated EBITDA” means Consolidated Net Income plus, without duplication
and, except in the case of clause (xii), to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense and
charges, deferred financing fees and milestone payments in connection with any
investment or series of related investments, losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, net of gains on such hedging obligations, and costs of surety bonds
in connection with financing activities, (ii) expense and provision for taxes
paid or accrued, (iii) depreciation, (iv) amortization (including amortization
of intangibles, including goodwill), (v) non-cash charges recorded in respect of
purchase accounting or impairment of goodwill or assets and non-cash exchange,
translation or performance losses relating to any foreign currency hedging
transactions or currency fluctuations, (vi) any other non-cash items, (vii) any
unusual, infrequent or extraordinary loss or charge (including the amount of any
restructuring, integration, transition, executive severance, facility closing,
unusual litigation and similar charges accrued during such period, including any
charges to establish accruals and reserves or to make payments associated with
the reassessment or realignment of the business and operations of the Borrower
and its Subsidiaries, including the sale or closing of facilities, severance,
stay bonuses and curtailments or modifications to pension and post-retirement
employee benefit plans, asset write-downs or asset disposals (including leased
facilities), write-downs for purchase and lease commitments, start-up costs for
new facilities, writedowns of excess, obsolete or unbalanced inventories,
relocation costs which are not otherwise capitalized and any related promotional
costs of exiting products or product lines), (viii) non-recurring cash charges
in connection with the litigation described on Schedule 2.03, (ix) income of any
non-wholly owned Subsidiaries and deductions attributable to minority interests,
(x) any non-cash costs or expenses incurred by the Borrower or any Subsidiary
pursuant to any management equity plan or stock plan, (xi) expenses with respect
to casualty events, (xii) the amount of net cost savings in connection with any
acquisition of an Acquired Entity or Business or otherwise projected by the
Borrower in good faith to be realized as a result of specified actions taken
prior to the last day of such period (calculated on a pro forma basis as though
such cost savings had been realized since the first day of such period), net of
the amount of actual benefits realized during such period from such actions;
provided that (A) in connection with (1) the Combination Transactions, such
actions have been taken within 24 months after the Closing Date and (2) any
other acquisition of an Acquired Entity or Business, such actions have been
taken within 12 months after the closing date of an acquisition of an Acquired
Entity or Business and (B) no cost savings shall be added pursuant to this
clause (xii) to the extent

 

7



--------------------------------------------------------------------------------

duplicative of any expenses or charges relating to such cost savings that are
included in clause (vii) above with respect to such period, (xiii) expenses
incurred in connection with any acquisition of an Acquired Entity or Business,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed, and
including transaction expenses incurred in connection therewith), (xiv) any
contingent or deferred payments (including earn-out payments, non-compete
payments and consulting payments but excluding ongoing royalty payments) made in
connection with any acquisition of an Acquired Entity or Business, (xv) non-cash
charges pursuant to ASC 715, minus, to the extent included in Consolidated Net
Income, the sum of (xvi) any unusual, infrequent or extraordinary income or
gains, (xvii) any other non-cash income or gains (except to the extent
representing (x) an accrual for future cash income or in respect of which cash
was received in a prior period or (y) the reversal of any cash reserves
established in a prior period), and (xviii) any cash payment made with respect
to any non-cash items added back in computing Consolidated EBITDA in a prior
period pursuant to clause (vi) above), all calculated for the Borrower and its
Subsidiaries (other than the Captive Insurance Subsidiary) in accordance with
GAAP on a consolidated basis; provided that, to the extent included in
Consolidated Net Income, (A) there shall be excluded in determining Consolidated
EBITDA currency translation gains and losses related to currency remeasurements
of Indebtedness (including the net loss or gain resulting from Swap Agreements
for currency exchange risk) and (B) there shall be excluded in determining
Consolidated EBITDA for any period any adjustments resulting from the
application of SFAS 133.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense whether or not paid in cash (including interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP,
but excluding, any (i) non-cash interest expense attributable to the movement in
mark-to-market valuation under Swap Agreements or other derivative instruments,
(ii) non-cash interest expense attributable to the amortization of gains or
losses resulting from the termination of Swap Agreements prior to or reasonably
contemporaneously with the Closing Date, (iii) amortization of deferred
financing fees and (iv) expensing of bridge or other financing fees) of the
Borrower and its Subsidiaries (other than the Captive Insurance Subsidiary)
calculated on a consolidated basis for such period in accordance with GAAP plus,
without duplication: (a) imputed interest attributable to Capital Lease
Obligations of the Borrower and its Subsidiaries (other than the Captive
Insurance Subsidiary) for such period, (b) commissions, discounts and other fees
and charges owed by the Borrower or any of its Subsidiaries (other than the
Captive Insurance Subsidiary) with respect to letters of credit securing
financial obligations, bankers’ acceptance financing and receivables financings
for such period, (c) amortization or write-off of debt discount and debt
issuance costs, premium, commissions, discounts and other fees and charges
associated with Indebtedness of the Borrower and its Subsidiaries (other than
the Captive Insurance Subsidiary) for such period, (d) cash contributions to any
employee stock ownership plan or similar trust made by the Borrower or any of
its Subsidiaries to the extent such contributions are used by such plan or trust
to pay interest or fees to any Person (other than the Borrower or a wholly owned
Subsidiary) in connection with Indebtedness incurred by such plan or trust for
such period, (e) all interest paid or payable with respect to discontinued
operations of the Borrower or any of its Subsidiaries for such period, (f) the
interest portion of any deferred payment obligations of the Borrower or any of
its Subsidiaries (other than the Captive Insurance Subsidiary) for such period,
(g) all interest on any Indebtedness

 

8



--------------------------------------------------------------------------------

of the Borrower or any of its Subsidiaries (other than the Captive Insurance
Subsidiary) of the type described in clause (e) or (f) of the definition of
“Indebtedness” for such period and (h) the interest component of all
Attributable Receivables Indebtedness of the Borrower and its Subsidiaries
(other than the Captive Insurance Subsidiary).

“Consolidated Leverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated Total Indebtedness net of Unrestricted Cash of the Borrower and
its Subsidiaries in an amount not exceeding $1,000,000,000 as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that, in calculating Consolidated Net Income of the Borrower and its
Subsidiaries for any period, there shall be excluded (a) the income (or deficit)
of any Person accrued prior to the date it becomes a Subsidiary of the Borrower
or is merged into or consolidated with the Borrower or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions,
(c) the income or deficit of the Captive Insurance Subsidiary, (d) any fees and
expenses incurred during such period, or any amortization thereof for such
period, in connection with the consummation of any acquisition, investment,
asset disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction, (e) any amortization of deferred charges resulting from
the application of “Accounting Principles Board Opinion No. APB 14-1 —
Accounting for Convertible Debt Instruments” that may be settled in cash upon
conversion (including partial cash settlement) and (f) any income (loss) for
such period attributable to the early extinguishment of Indebtedness, together
with any related provision for taxes on any such income. There shall be excluded
from Consolidated Net Income for any period (i) any gains or losses resulting
from any reappraisal, revaluation or write-up or write-down of assets (including
any gains and losses attributable to movement in the mark-to-market valuation of
(1) any Permitted Convertible Indebtedness, (2) any Permitted Bond Hedge
Transaction, (3) any Permitted Warrant Transaction and (4) purchase options and
related contingencies), (ii) any non-cash charges recorded in respect of
intangible assets (but excluding scheduled amortization of intangible assets),
and (iii) the purchase accounting effects of in process research and development
expenses and adjustments to property, inventory and equipment, software and
other intangible assets and deferred revenue and deferred expenses in component
amounts required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Borrower and its
Subsidiaries), as a result of any acquisition, or the amortization or write-off
of any amounts thereof.

“Consolidated Net Tangible Assets” means, with respect to the Borrower, the
total amount of assets (less applicable reserves and other properly deductible
items) after deducting all goodwill, tradenames, trademarks, patents,
unamortized debt discount and expense and other like intangible assets, all as
set forth on the most recent consolidated balance sheet of the Borrower and its
Subsidiaries delivered pursuant to Section 5.01(a) or Section 5.01(b).

 

9



--------------------------------------------------------------------------------

“Consolidated Subsidiaries” means Subsidiaries that would be consolidated with
the Borrower in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness of the
Borrower and its Subsidiaries (other than the Captive Insurance Subsidiary)
outstanding as of such time calculated on a consolidated basis (other than
Indebtedness described in clause (h), (i) or (j) of the definition of
“Indebtedness” (provided that there shall be included in Consolidated Total
Indebtedness, any Indebtedness (x) in respect of drawings under the items in
such clauses (h) and (i) to the extent not reimbursed within two Business Days
after the date of such drawing and (y) in respect of any Swap Agreement entered
into for speculative purposes)) plus (ii) the principal amount of any
obligations of any Person (other than the Borrower or any Subsidiary) of the
type described in the foregoing clause (i) that are Guaranteed by the Borrower
or any Subsidiary (whether or not reflected on a consolidated balance sheet of
the Borrower). Notwithstanding the foregoing, solely for the purposes of
determining Consolidated Total Indebtedness at any time on or prior to the
consummation of the acquisition of an Acquired Entity or Business, the aggregate
principal amount of Acquisition Indebtedness that would otherwise be included in
“Consolidated Total Indebtedness” shall exclude any such Acquisition
Indebtedness that includes a customary “special mandatory redemption” provision
(or other similar provision) requiring a Loan Party (within a reasonable period
of time following the occurrence of an event set forth in clause (a) or (b)
below) to redeem such Acquisition Indebtedness if (a) such acquisition is not
consummated within a number of days reasonably acceptable to the Administrative
Agent or (b) the acquisition agreement related to such acquisition terminates in
accordance with its terms. For avoidance of doubt, the exclusion in the
immediately preceding sentence shall not apply after consummation of the
applicable acquisition.

“Contribution” has the meaning assigned in the Preliminary Statements hereto.

“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

“COVID-19” means the Coronavirus Disease 2019, as defined by the International
Committee on Taxonomy of Viruses and the World Health Organization.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

10



--------------------------------------------------------------------------------

“Default” means any event or condition, which constitutes an Event of Default
or, which upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.

“Default Rate” has the meaning set forth in Section 2.12(c).

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of any Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder or generally under other
agreements in which it has committed to extend credit, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had publicly appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or Federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (e) has, or has a direct or indirect
parent company that has, become the subject of a Bail-In Action. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (e) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower and each Lender.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed (a) in any reports, schedules, forms, proxy
statements, prospectuses (including prospectus supplements), registration
statements and other information filed by the Borrower or Mylan with the SEC or
furnished by the Borrower or Mylan to the SEC pursuant to the Securities
Exchange Act, in each case, filed or furnished before the Effective Date and
which are available to the Lenders before the Effective Date and (b) on Schedule
3.06.

 

11



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Term Loan and all other Obligations that are
accrued and payable), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests and except as permitted in
clause (a) above), in whole or in part, (c) requires the scheduled payments of
dividends in cash (for this purpose, dividends shall not be considered required
if the issuer has the option to permit them to accrue, cumulate, accrete or
increase in liquidation preference or if the Borrower has the option to pay such
dividends solely in Qualified Equity Interests), or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date.

“Distribution” has the meaning assigned in the Preliminary Statements hereto.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which all of the conditions specified in
Section 4.01 shall have been satisfied.

“Electronic Copy” has the meaning assigned in Section 9.16(b).

“Electronic Record” has the meaning assigned in Section 9.16(b).

“Electronic Signature” has the meaning assigned in Section 9.16(b).

 

12



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.04(b)(iii)).

“Environmental Laws” means all Laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, imposing liability or
standards of conduct concerning protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or the effect of Hazardous Materials in the
environment on health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to such conversion, Indebtedness that is
convertible into any such equity interests).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, a failure to satisfy the minimum funding standard within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of any Loan Party or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by any Loan
Party or any ERISA Affiliate of any notice, or the receipt by any

 

13



--------------------------------------------------------------------------------

Multiemployer Plan from any Loan Party or any ERISA Affiliate of any notice,
concerning the imposition upon any Loan Party or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA.

“EU/UK Listed Person” has the meaning assigned in Section 3.15(a).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Finco” means Finco, so long as (i) it holds (directly, and together
with its Subsidiaries), not more than de minimis assets (other than (x) any
intercompany notes or receivables that relate to the repayment of principal and
interest of the Finco Designated Indebtedness or (y) any proceeds from any
Indebtedness of Finco (so long as such proceeds are intended to be distributed
to the Borrower) or intercompany notes or receivables that relate to the
distribution of such proceeds to the Borrower), (ii) it does not generate more
than de minimis Consolidated EBITDA and (iii) it does not at any time guarantee
any third-party Indebtedness of the Borrower.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S.
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date of which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.16(e), and (d) withholding Taxes imposed pursuant to
FATCA.

“Existing Lender” has the meaning assigned to such term in Section 9.04(b), (d)
or (f) as the context may require.

“Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate Term Commitments at such time and (b) thereafter, the aggregate
principal amount of the Loans of all Lenders outstanding at such time.

 

14



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor versions that are each substantively comparable and not
materially more onerous to comply with) and any intergovernmental agreements in
respect thereof (and any legislation, regulations or other official guidance
pursuant to, or in respect of, such intergovernmental agreements).

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Effective Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds
Effective Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent; and provided further that if the Federal Funds Effective Rate shall be
less than zero, the Federal Funds Effective Rate shall be deemed zero for
purposes of this Agreement.

“Fee Letters” means, collectively, each of the fee letters entered into by and
among the Borrower and any of the Arrangers (or any of their respective
affiliates) and/or the Administrative Agent in connection with this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or the relevant Loan Party, as
applicable.

“Finco” means Upjohn Finance B.V., a wholly owned financing subsidiary of the
Borrower.

“Finco Designated Indebtedness” means Indebtedness of Finco issued after the
Effective Date and on or prior to the Closing Date, the proceeds of which are
used to fund, in full or in part, the Borrower Cash Distribution and related
transaction fees and expenses.

“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.

“Foreign Jurisdiction Deposit” means a deposit or Guarantee incurred in the
ordinary course of business and required by any Governmental Authority in a
foreign jurisdiction as a condition of doing business in such jurisdiction.

“Foreign Lender” means any Lender that is resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes.

“Foreign Obligor” means a Loan Party that is resident or organized under the
laws of a jurisdiction other than that in which the Borrower is resident,
incorporated or organized.

 

15



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time (except with respect to accounting for
capital leases, as to which such principles in effect on December 31, 2018 shall
apply), including those set forth in the Financial Accounting Standards Board’s
“Accounting Standards Codification” or in such other statements by such other
entity as approved by a significant segment of the accounting profession.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
the Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantee Agreement” means the Guarantee set forth in Article X or other form
of guarantee agreement reasonably acceptable to the Administrative Agent and the
Borrower.

“Guarantor” means, from and after the consummation of the Combination, each
Affiliate or Subsidiary of the Borrower (including each Mylan Guarantor), if
any, that provides a guarantee of the Obligations pursuant to Section 5.09(a) or
otherwise.

“Guarantor Joinder Agreement” has the meaning assigned in Section 5.09(a).

 

16



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes
(including infectious or medical wastes) of any nature regulated pursuant to any
Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business, milestone payments incurred
in connection with any investment or series of related investments, any earn-out
obligation except to the extent such obligation is no longer contingent and
appears as a liability on the balance sheet of such Person in accordance with
GAAP and deferred or equity compensation arrangements payable to directors,
officers or employees), (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on Property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, but limited to the
fair market value of such Property (except to the extent otherwise provided in
this definition), (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (j) all
obligations of such Person under any Swap Agreement (with the “principal” amount
of any Swap Agreement on any date being equal to the early termination value
thereof on such date) and (k) all Attributable Receivables Indebtedness. The
Indebtedness of any Person shall (i) include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is expressly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity and pursuant to
contractual arrangements, except to the extent the terms of such Indebtedness
provide that such Person is not liable therefor and (ii) exclude (A) customer
deposits and advances and interest payable thereon in the ordinary course of
business in accordance with customary trade terms and other obligations incurred
in the ordinary course of business through credit on an open account basis
customarily extended to such Person, (B) obligations under customary overdraft
arrangements with banks outside the United States incurred in the ordinary
course of business to cover working capital needs and (C) bona fide
indemnification, purchase price adjustment, earn-outs, holdback and contingency
payment obligations to which the seller may become entitled to the extent such
payment is determined by a final closing balance sheet or such payment depends
on the performance of such business after the closing; provided, however, that,
at the time of closing, the amount of any such payment is not determinable or is
contingent and, to the extent such payment thereafter becomes fixed and
determined and no longer contingent, the amount is paid within 60 days
thereafter and included as Indebtedness of such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

17



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 9.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.03.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable thereto and,
in the case of a Eurocurrency Loan with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (in each case, subject to availability), or such other period that is
twelve months or less requested by the Borrower and that is consented to by all
the Lenders; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(ii) any Interest Period pertaining to a Eurocurrency Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (iii) no Interest Period shall extend beyond the Maturity
Date. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time and in relation to any Interest Period,
the rate per annum determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the applicable
LIBOR Screen Rate for the longest period (for which that LIBOR Screen Rate is
available) that is shorter than such Interest Period and (b) the LIBOR Screen
Rate for the shortest period (for which that LIBOR Screen Rate is available)
that exceeds such Interest Period, in each case, at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person or
(b) a loan, advance or capital contribution to, Guarantee of Indebtedness of,
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of Section 6.05, (i) the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less any amount paid, repaid,
returned, distributed or otherwise received in cash in respect of such
Investment not

 

18



--------------------------------------------------------------------------------

to exceed the original amount of such Investment and (ii) in the event the
Borrower or any Subsidiary (an “Initial Investing Person”) transfers an amount
of cash or other Property (the “Invested Amount”) for purposes of permitting the
Borrower or one or more other Subsidiaries to ultimately make an Investment of
the Invested Amount in the Borrower, any Subsidiary or any other Person (the
Person in which such Investment is ultimately made, the “Subject Person”)
through a series of substantially concurrent intermediate transfers of the
Invested Amount to the Borrower or one or more other Subsidiaries other than the
Subject Person (each an “Intermediate Investing Person”), including through the
incurrence or repayment of intercompany Indebtedness, capital contributions or
redemptions of Equity Interests, then, for all purposes of Section 6.05, any
transfers of the Invested Amount to Intermediate Investing Persons in connection
therewith shall be disregarded and such transaction, taken as a whole, shall be
deemed to have been solely an Investment of the Invested Amount by the Initial
Investing Person in the Subject Person and not an Investment in any Intermediate
Investing Person.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
laws, statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to clause (e) of Article VIII.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

19



--------------------------------------------------------------------------------

“LIBO Rate” means:

(a)    for any Interest Period with respect to a Eurocurrency Borrowing or Loan,
the rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to the London Interbank Offered Rate (“LIBOR”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; provided that if such rate is not available
at such time for any reason (other than as a result of the circumstances set
forth in Section 2.07(a) or Section 2.07(b)), then the “LIBO Rate” with respect
to such Eurocurrency Loan for such Interest Period shall be the Interpolated
Rate; and

(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to LIBOR, at or about 11:00 a.m., London time determined two Business Days
prior to such date for Dollar deposits with a term of one month commencing that
day;

(c)    provided that if LIBOR shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“LIBOR” has the meaning specified in the definition of LIBO Rate.

“LIBOR Screen Rate” has the meaning assigned in Section 2.07.

“LIBOR Successor Rate” has the meaning assigned in Section 2.07.

“LIBOR Successor Rate Conforming Changes” has the meaning assigned in
Section 2.07.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing).

“Loan Documents” means this Agreement, any Guarantee Agreement, any Guarantor
Joinder Agreement, any promissory notes executed and delivered pursuant to
Section 2.09(e) and any amendments, waivers, supplements or other modifications
to any of the foregoing.

“Loan Parties” means the Borrower and the Guarantors from time to time party
hereto, if any.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement comprising the Term Loan.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
and all other Loan Documents, or the rights and remedies of the Administrative
Agent and the Lenders thereunder.

 

20



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans), of any one or
more of the Loan Parties and their Subsidiaries in an aggregate principal amount
exceeding $250,000,000.

“Material Subsidiary” means any Guarantor or any Subsidiary (or group of
Subsidiaries as to which a specified condition applies) that would be a
“significant subsidiary” under Rule 1-02(w) of Regulation S-X.

“Maturity Date” means the date that is eighteen months from the Closing Date;
provided that if such day is not a Business Day, the Maturity Date shall be the
Business Day immediately preceding such day.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MUFG Bank” means MUFG Bank, Ltd. and its permitted successors and assigns.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Mylan” has the meaning assigned in the Preliminary Statements hereto.

“Mylan Business” has the meaning assigned in the Preliminary Statements hereto.

“Mylan Guarantors” means each Affiliate or Subsidiary of the Borrower, including
Mylan Inc., that, immediately following the consummation of the Combination, is
an issuer or guarantor of any Mylan Notes or is otherwise required to provide a
guarantee of the Obligations pursuant to Section 5.09(a).

“Mylan Indentures” means the following:

(a)    Indenture dated as of December 21, 2012, among Mylan Inc., as issuer, the
subsidiaries party thereto, and The Bank of New York Mellon, as trustee;

(b)    First supplemental indenture dated as of February 27, 2015, among Mylan
Inc., as issuer, Mylan, as guarantor, and The Bank of New York Mellon, as
trustee, to the indenture dated as of December 21, 2012;

(c)    Second supplemental indenture dated as of March 12, 2015, among Mylan
Inc., as issuer, Mylan, as parent, and The Bank of New York Mellon, as trustee,
to the indenture dated as of December 21, 2012;

(d)    Indenture dated as of November 29, 2013, by and between Mylan Inc., as
issuer, and The Bank of New York Mellon, as trustee;

(e)    First supplemental indenture dated as of November 29, 2013, by and
between Mylan Inc., as issuer, and The Bank of New York Mellon, as trustee, to
the indenture dated as of November 29, 2013;

 

21



--------------------------------------------------------------------------------

(f)    Second supplemental indenture dated as of February 27, 2015, among Mylan
Inc., as issuer, Mylan, as guarantor, and The Bank of New York Mellon, as
trustee, to the indenture dated as of November 29, 2013;

(g)    Third supplemental indenture dated as of March 12, 2015, among Mylan
Inc., as issuer, Mylan, as parent, and The Bank of New York Mellon, as trustee,
to the indenture dated as of November 29, 2013;

(h)    Indenture dated as of December 9, 2015, among Mylan, as issuer, Mylan
Inc., as guarantor, and The Bank of New York Mellon, as trustee;

(i)    Indenture dated as of June 9, 2016, among Mylan, as issuer, Mylan Inc.,
as guarantor, and The Bank of New York Mellon, as trustee;

(j)    Indenture dated as of November 22, 2016, among Mylan, as issuer, Mylan
Inc., as guarantor, and Citibank, N.A., London Branch, as trustee;

(k)    Indenture dated as of May 24, 2017, among Mylan, as issuer, Mylan Inc.,
as guarantor, and Citibank, N.A., London Branch, as trustee;

(l)    Indenture dated as of April 9, 2018, by and between Mylan Inc., as
issuer, Mylan, as guarantor, and The Bank of New York Mellon, as trustee; and

(m)    Indenture dated as of May 23, 2018, by and between Mylan Inc., as issuer,
Mylan, as guarantor, and Citibank, N.A., London Branch, as trustee.

“Mylan Notes” means any senior notes issued by Mylan and Mylan Inc., as
applicable, under the Mylan Indentures and that remain outstanding upon the
consummation of the Combination.

“New Lender” has the meaning assigned to such term in Section 9.04(b), (d) or
(f) as the context may require.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
other monetary obligations of any of the Loan Parties to any of the Lenders,
their Affiliates and the Administrative Agent, individually or collectively,
existing on the Closing Date or arising thereafter (direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured) arising or incurred under this Agreement or
any of the other Loan Documents (including under any of the Loans made or other
instruments at any time evidencing any thereof), in each case whether now
existing or hereafter arising, whether all such obligations arise or accrue
before or after the commencement of any bankruptcy, insolvency or receivership
proceedings (and whether or not such claims, interest, costs, expenses or fees
are allowed or allowable in any such proceeding).

 

22



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Countries” has the meaning assigned in Section 3.15.

“OFAC Listed Person” has the meaning assigned in Section 3.15.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds
Effective Rate and (ii) an overnight rate as reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

“Participant” has the meaning set forth in Section 9.04(d).

“Participant Register” has the meaning set forth in Section 9.04(d).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Bond Hedge Transaction” means (a) any call option or capped call
option (or substantively equivalent derivative transaction) on the Borrower’s
common stock purchased by the Borrower in connection with an incurrence of
Permitted Convertible Indebtedness and (b) any call option or capped call option
(or substantively equivalent derivative transaction) replacing or refinancing
the foregoing; provided that (x) the sum of (i) the purchase price for any
Permitted Bond Hedge Transaction occurring after the Closing Date, plus (ii) the
purchase price for any Permitted Bond Hedge Transaction it is refinancing or
replacing, if any, minus (iii) the cash proceeds received upon the termination
or the retirement of the Permitted Bond Hedge Transaction it is replacing or
refinancing, if any, less (y) the sum of (i) the cash proceeds from the sale of
the related Permitted Warrant Transaction plus (ii) the cash proceeds from the
sale of any Permitted Warrant Transaction refinancing or replacing such related
Permitted Warrant Transaction, if any, minus (iii) the amount paid upon
termination or retirement of such related Permitted Warrant Transaction, if any,
does not exceed the net cash proceeds from the incurrence of the related
Permitted Convertible Indebtedness.

 

23



--------------------------------------------------------------------------------

“Permitted Convertible Indebtedness” means Indebtedness of the Borrower or any
Subsidiary (which may be Guaranteed by the Guarantors) that is (a) convertible
into common stock of the Borrower (and cash in lieu of fractional shares) and/or
cash (in an amount determined by reference to the price of such common stock) or
(b) sold as units with call options, warrants, rights or obligations to purchase
(or substantially equivalent derivative transactions) that are exercisable for
common stock of the Borrower and/or cash (in an amount determined by reference
to the price of such common stock).

“Permitted Encumbrances” means:

(a)    Liens imposed by law for taxes, assessments or other governmental charges
that are not overdue for a period of more than thirty (30) days or are being
contested in compliance with Section 5.04;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or are being contested in compliance with
Section 5.04;

(c)    (i) Liens, pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations or employment laws or to secure other
public, statutory or regulatory obligations (including to support letters of
credit or bank guarantees) and (ii) Liens, pledges or deposits in the ordinary
course of business securing liability for premiums or reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
insurance to the Borrower or any Subsidiary;

(d)    Liens or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, customs, appeal and replevin bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business;

(e)    Liens in respect of judgments, decrees, attachments or awards that do not
constitute an Event of Default under clause (k) of Article VII;

(f)    easements, restrictions (including zoning restrictions), rights-of-way,
covenants, licenses, encroachments, protrusions and similar encumbrances and
minor title defects affecting real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially interfere with the ordinary conduct of business of the Borrower
or any Subsidiary; and

(g)    any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease, sub-lease, license or sublicense entered into by the Borrower
or any of its Subsidiaries as a part of its business and covering only the
assets so leased;

 

24



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Receivables Facility” means any receivables facility or facilities
created under the Permitted Receivables Facility Documents from time to time,
providing for the sale or pledge by the Borrower and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to the Borrower and the Receivables Sellers) to the Receivables Entity
(either directly or through another Receivables Seller), which in turn shall
sell or pledge interests in the respective Permitted Receivables Facility Assets
to third-party lenders or investors pursuant to the Permitted Receivables
Facility Documents (with the Receivables Entity permitted to issue notes or
other evidences of Indebtedness secured by Permitted Receivables Facility Assets
or investor certificates, purchased interest certificates or other similar
documentation evidencing interests in Permitted Receivables Facility Assets) in
return for the cash used by the Receivables Entity to purchase Permitted
Receivables Facility Assets from the Borrower and/or the respective Receivables
Sellers, in each case as more fully set forth in the Permitted Receivables
Facility Documents.

“Permitted Receivables Facility Assets” means (i) Receivables (whether now
existing or arising in the future) of the Borrower and its Subsidiaries which
are transferred or pledged to a Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred or pledged to a Receivables Entity and all proceeds
thereof and (ii) loans to the Borrower and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) of the Borrower and
its Subsidiaries which are made pursuant to a Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into from time to time in connection with a Permitted
Receivables Facility, including all documents and agreements relating to the
issuance, funding and/or purchase of certificates and purchased interests, or
the issuance of notes or other evidence of Indebtedness secured by such notes,
all of which documents and agreements shall be in form and substance reasonably
customary for transactions of this type, in each case as such documents and
agreements may be amended, modified, supplemented, refinanced or replaced from
time to time so long as (in the good faith determination of the Borrower) either
(i) the terms as so amended, modified, supplemented, refinanced or replaced are
reasonably customary for transactions of this type or (ii)(x) any such
amendments, modifications, supplements, refinancings or replacements do not
impose any conditions or requirements on the Borrower or any of its Subsidiaries
that, taken as a whole, are more restrictive in any material respect than those
in existence immediately prior to any such amendment, modification, supplement,
refinancing or replacement as determined by the Borrower in good faith and
(y) any such amendments, modifications, supplements, refinancings or
replacements are not adverse in any material respect to the interests of the
Lenders as determined by the Borrower in good faith.

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing.

 

25



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
amendment, modification, refinancing, refunding, renewal, replacement or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, replaced or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder (in each case, provided that
Indebtedness in respect of such existing unutilized commitments is then
permitted under Section 6.01) (in each case, it being understood that incurrence
of Indebtedness in excess of the principal amount (plus any unpaid accrued
interest and premium thereon and other reasonable amounts paid, and fees and
expenses reasonably incurred in connection therewith) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended (including the
amount equal to any existing commitments unutilized thereunder) shall be
permitted if such excess amount is then permitted under Section 6.01 and reduces
the otherwise permitted Indebtedness under Section 6.01), (b) other than with
respect to Permitted Refinancing Indebtedness in respect of Indebtedness
permitted pursuant to Section 6.01(d), such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the earlier of (x) the final maturity date of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended and (y) the date
which is 91 days after the Maturity Date, (c) other than with respect to
Permitted Refinancing Indebtedness in respect of Indebtedness permitted pursuant
to Section 6.01(d), such modification, refinancing, refunding, renewal,
replacement or extension has a Weighted Average Life to Maturity equal to or
greater than the shorter of (x) the remaining Weighted Average Life to Maturity
of, the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended and (y) the Weighted Average Life to Maturity of the portion of such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
that matures on or prior to the Maturity Date and (d) to the extent such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms, taken as a whole, at least as
favorable to the Lenders (in the good faith determination of the Borrower) as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended.

“Permitted Warrant Transaction” means any call options, warrants or rights to
purchase (or substantively equivalent derivative transactions) on common stock
of the Borrower purchased by the Borrower substantially concurrently with a
Permitted Bond Hedge Transaction.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pfizer” has the meaning assigned in the Preliminary Statements hereto.

“Pfizer Business” has the meaning assigned in the Preliminary Statements hereto.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

26



--------------------------------------------------------------------------------

“Platform” has the meaning set forth in Section 5.01.

“Post-Acquisition Period” means, with respect to (a) the Combination
Transactions, the period beginning on the Closing Date and ending on the
two-year anniversary of the Closing Date and (b) any other acquisition, the
period beginning on the date such acquisition is consummated and ending on the
one-year anniversary of the date on which such acquisition is consummated.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section or another national publication selected by
the Administrative Agent as the Prime Rate (currently defined as the base rate
on corporate loans posted by at least 75% of the nation’s thirty (30) largest
banks), as in effect from time to time. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent or any other Lender may make commercial loans
or other loans at rates of interest at, above or below the Prime Rate.

“Pro Forma Adjustment” means, for any applicable period of measurement that
includes all or any part of a fiscal quarter included in the Post-Acquisition
Period, with respect to the Consolidated EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Consolidated EBITDA, projected by the Borrower in
good faith as a result of (a) actions that have been taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of the Borrower and its Subsidiaries and, in each case, which are
expected to have a continuing impact on the consolidated financial results of
the Borrower, calculated assuming that such actions had been taken on, or such
costs had been incurred since, the first day of such period; provided that any
such pro forma increase or decrease to such Consolidated EBITDA shall be without
duplication for cost savings or additional costs already included in such
Consolidated EBITDA for such period of measurement.

“Pro Forma Basis” means with respect to compliance with any test covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified Transaction, (i) in the case of a disposition
of all or substantially all Equity Interests in any Subsidiary of the Borrower
owned by the Borrower or any of its Subsidiaries or any division, product line,
or facility used for operations of the Borrower or any of its Subsidiaries,
shall be excluded, and (ii) in the case of an acquisition or Investment
described in the definition of “Specified Transaction,” shall be included,
(b) any retirement of Indebtedness and (c) any Indebtedness incurred or assumed
by the Borrower or any of the Subsidiaries in connection therewith; provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
clause (A) above (but without duplication thereof), the foregoing pro forma
adjustments may be

 

27



--------------------------------------------------------------------------------

applied to any such test or covenant solely to the extent that such adjustments
are (x) consistent with the definition of Consolidated EBITDA and give effect to
events (including operating expense reductions) that are in the good faith
determination of the Borrower reasonably identifiable and factually supportable
and (y) expected to have a continuing impact on the consolidated financial
results of the Borrower and its Subsidiaries.

“Prohibition” has the meaning assigned in Section 10.01.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned in Section 5.01.

“Qualified Acquisition” means the acquisition by the Borrower or a Subsidiary of
an Acquired Entity or Business which acquisition has been designated to the
Lenders by a Responsible Officer of the Borrower as a “Qualified Acquisition” so
long as, on a Pro Forma Basis, the Consolidated Leverage Ratio as of the last
day of the most recently completed Test Period (for which financial statements
have been delivered pursuant to Section 5.01(a) or (b)) prior to such
acquisition would be at least 3.25 to 1.0; provided that no such designation may
be made with respect to any acquisition prior to the end of the fourth full
fiscal quarter following the completion of the most recently consummated
Qualified Acquisition unless the Consolidated Leverage Ratio as of the last day
of the most recently completed Test Period (for which financial statements have
been delivered pursuant to Section 5.01(a) or (b)) prior to the consummation of
such acquisition was no greater than 3.0 to 1.0.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Receivables” means all accounts receivable (including all rights to payment
created by or arising from sales of goods, leases of goods or the rendition of
services rendered no matter how evidenced whether or not earned by performance).

“Receivables Entity” means a wholly owned Subsidiary of the Borrower which
engages in no activities other than in connection with the financing of
Receivables of the Receivables Sellers and which is designated (as provided
below) as a “Receivables Entity”. Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent an officer’s
certificate of the Borrower certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

“Receivables Sellers” means the Borrower and those Subsidiaries (other than
Receivables Entities) that are from time to time party to the Permitted
Receivables Facility Documents.

“Recipient” means the Administrative Agent and any Lender, as applicable.

“Register” has the meaning set forth in Section 9.04(c).

 

28



--------------------------------------------------------------------------------

“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and
administrators of such Person and of such Person’s Affiliates.

“Relevant Governmental Body” has the meaning assigned in Section 2.07.

“Removal Effective Date” has the meaning set forth in clause (f)(ii) of Article
VIII.

“Required Lenders” means, at any time, Lenders with Term Commitment or Loans, as
the case may be, aggregating more than 50% of the aggregate principal amount of
all Term Commitments or Loans, as the case may be, outstanding at such time;
provided that the Term Commitment or Loans, as the case may be, of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Resignation Effective Date” has the meaning set forth in clause (f)(i) of
Article VIII.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means (a) the chief executive officer, executive director,
president, vice president, chief financial officer, treasurer, assistant
treasurer or controller of the Borrower or another Loan Party, as context shall
require, and (b) solely for purposes of notices given pursuant to Article II,
any other officer or employee of the Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the Borrower designated in or pursuant to an agreement between
the Borrower and the Administrative Agent. Any document delivered hereunder that
is signed by a Responsible Officer of the Borrower or another Loan Party shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower or such Loan Party
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of the Borrower or such Loan Party.

“Restricted Cash” means, for any Person, any amount of cash of such Person that
is contractually required to be set aside, segregated or otherwise reserved.

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)), with
respect to any Equity Interests in the Borrower, or any payment (whether in
cash, securities or other property (other than Qualified Equity Interests)),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.

“Revolving Credit Agreement” means that certain Revolving Credit Agreement dated
as of the date hereof, among the Borrower, certain Affiliates and Subsidiaries
of the Borrower from time to time party thereto, each lender from time to time
party thereto, each issuing bank from time to time party thereto and Bank of
America, N.A., as administrative agent thereunder.

 

29



--------------------------------------------------------------------------------

“S&P” means S&P Global Ratings, and any successor thereto.

“Same Day Funds” means, immediately available funds.

“Scheduled Unavailability Date” has the meaning assigned in Section 2.07.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.

“Separation” has the meaning assigned in the Preliminary Statements hereto.

“Separation and Distribution Agreement” has the meaning assigned in the
Preliminary Statements hereto.

“SOFR” has the meaning assigned in Section 2.07.

“SOFR-Based Rate” has the meaning assigned in Section 2.07.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“specified currency” has the meaning assigned in Section 2.19.

“Specified Representations” means the representations and warranties with
respect to the Borrower made by the Borrower set forth in the following sections
of this Agreement:

(a)    Section 3.01(with respect to the incorporation or formation and status of
the Borrower);

(b)    Section 3.02 (in the case of the first sentence of Section 3.02, with
respect to the organizational power and authority of the Borrower to enter into,
deliver and perform this Agreement and the other Loan Documents);

(c)    Section 3.03(b)(i);

(d)    Section 3.03(b)(ii);

 

30



--------------------------------------------------------------------------------

(e)    Section 3.03(c) (with respect to any indenture, agreement or other
instrument binding on the Borrower or its assets with respect to indebtedness
for borrowed money of the Borrower or its subsidiaries (after giving effect to
the Combination Transactions) in a committed or outstanding principal amount of
$500 million or more, provided that such representation and warranty shall not
be subject to the Material Adverse Effect proviso to Section 3.03);

(f)    Section 3.08;

(g)    Section 3.10(a);

(h)    Section 3.13;

(i)    Section 3.14 (with respect to the second sentence of Section 3.14 only);
and

(j)    Section 3.15(b).

“Specified Transaction” means, with respect to any Test Period, any of the
following events occurring after the first day of such Test Period and prior to
the applicable date of determination: (i) any Investment by the Borrower or any
Subsidiary in any Person (including in connection with any acquisition) other
than a Person that was a wholly-owned Subsidiary on the first day of such period
involving consideration paid by the Borrower or such Subsidiary in excess of
$50,000,000, (ii) any disposition outside the ordinary course of business of
assets by the Borrower or any Subsidiary with a fair market value in excess of
$50,000,000, (iii) any incurrence or repayment of Indebtedness (in each case,
other than borrowings and repayments of Indebtedness in the ordinary course of
business under revolving credit facilities except to the extent there is a
reduction in the related revolving credit commitment) and (iv) any Restricted
Payment involving consideration paid by the Borrower or any Subsidiary in excess
of $50,000,000.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

31



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term SOFR” has the meaning assigned in Section 2.07.

“Test Period” means the period of four fiscal quarters of the Borrower ending on
a specified date.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender on or prior to the Closing Date to make the Term Loan to the
Borrower hereunder in an aggregate principal amount equal to the amount set
forth opposite such Lender’s name on Schedule 2.01, as such commitment may be
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 of this Agreement. The initial amount of each
Lender’s Term Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption to which such Lender becomes a party hereto, as applicable. The
aggregate amount of the Lenders’ Term Commitments on the Closing Date is
$600,000,000.

“Term Loan” has the meaning set forth in Section 2.01.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of the Term Loan
hereunder, the use of the proceeds thereof and the payment of fees and expenses
hereunder; provided that after the consummation of the Combination,
“Transactions” shall also include the Combination Transactions and the payment
of fees and expenses related thereto.

“Triggering Indebtedness” has the meaning assigned in Section 5.09(a).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency or the Base Rate.

“UK” and “United Kingdom” each mean the United Kingdom of Great Britain and
Northern Ireland.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States Tax Compliance Certificate” has the meaning set forth in
Section 2.16(e).

 

32



--------------------------------------------------------------------------------

“Unrestricted Cash” means cash other than Restricted Cash.

“Upjohn Business” has the meaning assigned in the Preliminary Statements hereto.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan”).

SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, refinanced, restated, replaced or

 

33



--------------------------------------------------------------------------------

otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04    Accounting Terms; GAAP.

(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, (i) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding anything in GAAP to the contrary,
for purposes of all financial calculations hereunder, the amount of any
Indebtedness outstanding at any time shall be the stated principal amount
thereof (except to the extent such Indebtedness provides by its terms for the
accretion of principal, in which case the amount of such Indebtedness at any
time shall be its accreted amount at such time).

(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant or the compliance with or
availability of any basket contained in this Agreement, the Consolidated
Leverage Ratio, Consolidated Total Assets and Consolidated Net Tangible Assets
shall be calculated with respect to such period on a Pro Forma Basis.

SECTION 1.05    Payments on Business Days. When the payment of any Obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Loans, if such extension would cause any such payment
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.

SECTION 1.06    Rounding. Any financial ratios required to be maintained by the
Borrower and its Subsidiaries pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

34



--------------------------------------------------------------------------------

SECTION 1.07    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time. Any reference herein and in the Loan Documents to a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
or plan of division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

SECTION 1.08    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.09    LIBO Rate. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rate (including any
LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

ARTICLE II

The Credits

SECTION 2.01    Term Commitments.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a single loan to the Borrower on the Closing Date in Dollars in
an amount not to exceed such Lender’s Term Commitment (collectively, the “Term
Loan”). The borrowing on the Closing Date shall consist of Loans made
simultaneously by the Lenders in accordance with their respective Term
Commitments. Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed. The Loans may, from time to time, be Base Rate Loans,
Eurocurrency Loans, or a combination thereof, as further provided herein.

SECTION 2.02    Loan and Borrowings.

(a)    The funding of the Term Loan on the Closing Date shall be made as part of
a Borrowing consisting of Loans funded by the Lenders ratably in accordance with
their respective

 

35



--------------------------------------------------------------------------------

Term Commitments. The failure of any Lender to make the portion of the Term Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Term Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to fund the Term Loan
as required.

(b)    Subject to Section 2.13, each Borrowing shall be comprised entirely of
Base Rate Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c)    Each Borrowing of, conversion to or continuation of Eurocurrency Loans
shall be in an aggregate amount that is an integral multiple of the Borrowing
Multiple (or, if not an integral multiple, the entire available amount) and not
less than the Borrowing Minimum. Each Borrowing of, conversion to or
continuation of Base Rate Loans shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000. Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of twenty (20) Eurocurrency Borrowings
outstanding.

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested would end after the Maturity Date.

SECTION 2.03    Requests for Borrowings. To request a Borrowing of the Term Loan
on the Closing Date, a conversion of Loans from one Type to the other or a
continuation of Eurocurrency Loans, the Borrower shall irrevocably notify the
Administrative Agent of such request by a written Borrowing Request in a form
attached hereto as Exhibit C or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
Each such Borrowing Request must be received by the Administrative Agent not
later than noon (i) three Business Days prior to the requested date of the
Borrowing of, conversion to or continuation of Eurocurrency Loans or of any
conversion of Eurocurrency Loans to Base Rate Loans, and (ii) on the requested
date of the Borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurocurrency Loans having an Interest Period other
than one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than noon four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Loans, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 11:00 a.m., three Business Days before the requested
date of such Borrowing, conversion or continuation of Eurocurrency Loans, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the applicable Lenders. Each Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

  (i)

the aggregate amount of the requested Borrowing, conversion or continuation;

 

36



--------------------------------------------------------------------------------

  (ii)

the date of such Borrowing, conversion or continuation, which shall be a
Business Day;

 

  (iii)

whether such Borrowing, conversion or continuation is to be a Base Rate
Borrowing or a Eurocurrency Borrowing;

 

  (iv)

in the case of a Eurocurrency Borrowing, the Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”;

 

  (v)

with respect to the borrowing of the Term Loan on the Closing Date, the location
and number of the Borrower’s account to which funds are to be disbursed, which
shall comply with the requirements of Section 2.06;

 

  (vi)

whether the Borrower is requesting the borrowing of the Term Loan, a conversion
of Loans from one Type to the other, or a continuation of Eurocurrency Loans;
and

 

  (vii)

the Type of Loans to be borrowed (in the case of the borrowing of the Term Loan
on the Closing Date) or to which existing Loans are to be converted.

If no election as to the Type of Borrowing is specified, then, the requested
Borrowing shall be a Base Rate Borrowing. In the case of a failure to timely
request a conversion or continuation of Eurocurrency Loans, such Loans shall be
continued as Eurocurrency Loans with an Interest Period of one month’s duration.
If no Interest Period is specified with respect to any requested Eurocurrency
Borrowing or conversion or continuation of Eurocurrency Loans, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Loans. Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing. Except as otherwise provided herein, a Eurocurrency Loan
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Loans without the
consent of the Required Lenders.

SECTION 2.04    [Intentionally Omitted].

SECTION 2.05    [Intentionally Omitted].

SECTION 2.06    Funding of Borrowings.

(a)    Each Lender shall make the portion of the Term Loan to be made by it
hereunder on the Closing Date by wire transfer in Same Day Funds by 2:00 p.m.,
New York City time, to the account of the Administrative Agent designated by it
for such purpose by notice to the Lenders in an amount equal to such Lender’s
Applicable Percentage or other percentage provided for herein. The
Administrative Agent will make the Term Loan available to the Borrower on the
Closing Date by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the Borrowing Request.

 

37



--------------------------------------------------------------------------------

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of the Borrowing in paragraph (a) of this Section
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the Borrowing on the Closing Date available to the
Administrative Agent, then the applicable Lender and the Borrower agree to pay
to the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Overnight Rate plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing or (ii) in the case of the
Borrower, the interest rate applicable to Base Rate Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If the Borrower pays such amount to
the Administrative Agent, the amount so paid shall constitute a repayment of
such Borrowing by such amount. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower or any other Loan Party may have
against any Lender as a result of any default by such Lender hereunder.

SECTION 2.07    Successor LIBOR. Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Borrower) that the Borrower or
Required Lenders (as applicable) have determined, that:

(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary;

(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.07, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 2.07(b) with (x) one
or more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar syndicated
credit

 

38



--------------------------------------------------------------------------------

facilities syndicated in the U.S. and denominated in Dollars for such
alternative benchmarks and, in each case, including any mathematical or other
adjustments to such benchmark giving due consideration to any evolving or then
existing convention for similar syndicated credit facilities syndicated in the
U.S. and denominated in Dollars for such benchmarks, each of which adjustments
or methods for calculating such adjustments shall be published on one or more
information services as selected by the Administrative Agent from time to time
in its reasonable discretion and may be periodically updated (each, an
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. (New York City time) on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to any Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent after consultation
with the Borrower.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) of this Section 2.07(b) exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Loans shall be suspended, (to the extent of the
affected Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, (i) the Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified therein
and (ii) any outstanding affected Eurocurrency Loans will be deemed to have been
converted into Base Rate Loans at the end of the applicable Interest Period.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

 

39



--------------------------------------------------------------------------------

As used above:

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the reasonable discretion of the Administrative Agent in
consultation with the Borrower, to reflect the adoption and implementation of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent reasonably determines in consultation
with the Borrower).

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

SECTION 2.08    Reduction of Commitments.

(a)    Unless previously terminated, the aggregate Term Commitments shall be
automatically, permanently and irrevocably reduced to zero at 5:00 p.m., New
York City time, on the Closing Date, such that no additional Term Loan or other
extension of credit in respect thereof will be made after the Closing Date;
provided that if the Closing Date has not occurred prior to the Commitment
Termination Date, all Commitments shall terminate on the Commitment Termination
Date.

(b)    The Borrower (and, prior to the Combination, Mylan, acting together) may
at any time terminate, or from time to time reduce, the Term Commitments;
provided that each reduction of the Term Commitments shall be in an amount that
is an integral multiple of $1,000,000 and not less than $1,000,000, (or, if
less, the remaining amount of the Term Commitments).

 

40



--------------------------------------------------------------------------------

(c)    The Borrower shall notify the Administrative Agent in writing (including
transmission by electronic communication in accordance with Section 9.01(b)) of
any election to terminate or reduce the Term Commitments under paragraph (b) of
this Section not later than 12:00 p.m. three (3) Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Term Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or instruments of Indebtedness or the occurrence of any
other specified event, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Term Commitments shall be permanent. Each reduction of the Term Commitments
shall be made ratably among the Lenders in accordance with their respective Term
Commitments.

SECTION 2.09    Repayment of Loans; Evidence of Debt.

(a)    The Borrower hereby unconditionally promises to pay in Dollars to the
Administrative Agent for the account of each Lender on the Maturity Date (or
such earlier date on which the Loans become due and payable pursuant to Article
VII) an amount equal to the then remaining aggregate principal amount of the
Term Loan outstanding on such date in full.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e)    Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the Borrower shall prepare, execute and deliver to such
Lender promissory notes payable to such Lender and its registered assigns and in
a form approved by the

 

41



--------------------------------------------------------------------------------

Administrative Agent. Thereafter, the Loans evidenced by such promissory notes
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04 of this Agreement) be represented by one or more promissory notes
in such form payable to the payee named therein and its registered assigns.

SECTION 2.10    Optional Prepayment of Loans.

(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty, subject to
prior notice given in accordance with paragraph (b) of this Section, or
otherwise in form and substance reasonably acceptable to the Administrative
Agent.

(b)    The Borrower shall notify the Administrative Agent in writing (including
transmission by electronic communication in accordance with Section 9.01(b)) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 2:00 p.m., New York City time, three (3) Business Days
before the date of prepayment and (ii) in the case of prepayment of a Base Rate
Borrowing, not later than noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that a notice of prepayment of the then outstanding principal amount of
the Loans delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or instruments of Indebtedness
or the occurrence of any other specified event, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of (x) any Eurocurrency Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum and (y) any Base Rate Borrowing shall be in an aggregate amount that is
an integral multiple of $1,000,000 and not less than $1,000,000. Each prepayment
of a Borrowing shall be applied ratably to the Loans included in the notice of
prepayment. Prepayments pursuant to this Section 2.10 shall be accompanied by
accrued interest to the extent required by Section 2.12 and shall be subject to
Section 2.15.

SECTION 2.11    Fees.

(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a ticking fee in an amount equal to the product of (i) 0.15% per
annum multiplied by (ii) the average daily amount of the Commitments held by
each Lender. The ticking fee shall accrue from and including the date that is 90
days from the Effective Date until the earlier of (x) the Closing Date and
(y) the termination or abandonment of the Business Combination Agreement, which
ticking fee shall be due and payable on such earlier date. The ticking fee shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). For the avoidance of doubt, the ticking fee shall be payable irrespective
of whether the Closing Date occurs or any Term Loan is made.

 

42



--------------------------------------------------------------------------------

(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(c)    All fees payable hereunder shall be paid on the dates due, in Dollars and
in Same Day Funds, to the Administrative Agent for distribution, in the case of
ticking fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.12    Interest.

(a)    The Loans comprising each Base Rate Borrowing shall bear interest at the
Base Rate in effect from time to time plus the Applicable Rate.

(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)    Notwithstanding the foregoing, at any time (x) an Event of Default has
occurred and is continuing under clauses (h), (i) or (j) of Article VII or
(y) if any principal of or interest on the Term Loan or any fee or other amount
payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, then such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of the Term Loan, 2% plus the rate otherwise
applicable to the Term Loan as provided in the preceding paragraphs of this
Section or (ii) in the case of any other amount, upon the request of the
Required Lenders, 2% plus the rate applicable to Base Rate Loans as provided in
paragraph (a) of this Section (the “Default Rate”).

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Maturity Date (or such earlier
date on which the Loans become due and payable pursuant to Article VII);
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
the Loans, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and, in
each case, shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Base Rate or LIBO Rate
shall be determined by the Administrative Agent in accordance with the
provisions of this Agreement, and such determination shall be conclusive absent
manifest error.

SECTION 2.13    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (x) deposits are not being offered to
banks in the applicable offshore interbank eurodollar market for Dollars for the
applicable amount and Interest Period of

 

43



--------------------------------------------------------------------------------

such Eurocurrency Loan or (y) adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period and the circumstances
specified in Section 2.07(b)(i)(b) do not apply (in each case with respect to
clause (a), the “Impacted Loans”); or

(b)    the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or transmission by electronic communication in
accordance with Section 9.01 as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and such Borrowing
shall be converted to or continued on the last day of the Interest Period
applicable thereto as a Base Rate Borrowing.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof. Upon the Administrative Agent’s election to establish an alternative
rate of interest pursuant to this paragraph, the Borrower may revoke any pending
request for a conversion to or continuation of Eurocurrency Loans without
payment of any amount specified in Section 2.15, provided that such repayment is
effected promptly upon receipt of such notice.

SECTION 2.14    Increased Costs.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender;

 

44



--------------------------------------------------------------------------------

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan under this
Agreement or of maintaining its obligation to make any such Loan or to reduce
the amount of any sum received or receivable by such Lender hereunder, whether
of principal, interest or otherwise, in each case by an amount deemed by such
Lender to be material in the context of its making of, and participation in,
extensions of credit under this Agreement, then, upon the request of such
Lender, the Borrower will pay to such Lender, such additional amount or amounts
as will compensate such Lender, for such additional costs incurred or reduction
suffered.

(b)    If any Lender determines in good faith that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time,
upon the request of such Lender, the Borrower will pay to such Lender, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c)    A certificate of a Lender setting forth in reasonable detail the amount
or amounts necessary to compensate such Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days (or such later date as may be agreed by the applicable
Lender) after receipt thereof.

(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 135 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 135-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e)    A Lender’s claim for additional amounts pursuant to this Section 2.14
shall be generally consistent with such Lender’s treatment of customers of such
Lender that such Lender considers, in its reasonable discretion, to be similarly
situated as the Borrower.

 

45



--------------------------------------------------------------------------------

SECTION 2.15    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense (excluding
loss of anticipated profit) attributable to such event. Such loss, cost or
expense to any Lender may be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan (and excluding any
Applicable Rate), for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days (or such later date as may be agreed
by the applicable Lender) after receipt thereof.

SECTION 2.16    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any Loan Party or the
Administrative Agent shall be required by any applicable Laws (as determined in
good faith by the Administrative Agent or Loan Party) to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 2.16) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

46



--------------------------------------------------------------------------------

(c)    Tax Indemnifications.

(i)    Each of the Loan Parties shall indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.16) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after written demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Party to do so), (y) the Administrative Agent and the
Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Party, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent or any Loan Party, as applicable, shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent or any Loan Party, as applicable, to set off and apply any
and all amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent or any Loan Party, as applicable, under this clause (ii).

(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes on amounts payable under
this Agreement or any other Loan Document by any Loan Party or by the
Administrative Agent to a Governmental Authority as provided in this
Section 2.16, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

47



--------------------------------------------------------------------------------

(e)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or the taxing
authorities of a jurisdiction pursuant to such applicable law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation required pursuant to Sections
2.16(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  (i)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-BEN-E (or
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E (or successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

48



--------------------------------------------------------------------------------

  (ii)

executed copies of IRS Form W-8ECI;

 

  (iii)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881 (c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower or any Affiliate within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “United States Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-BEN-E (or
successor form); or

 

  (iv)

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (or
successor form), a United States Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a United States Tax Compliance Certificate substantially in
the form of Exhibit G-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

49



--------------------------------------------------------------------------------

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.16(e) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 2.16, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 2.16 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. Such Recipient shall, at the Borrower’s request, provide the
Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant Governmental
Authority (provided that the Recipient may delete any information therein that
Recipient deems confidential). This subsection shall not be construed to require
any Recipient to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Loan Party or any other
Person.

 

50



--------------------------------------------------------------------------------

(g)    For purposes of this Section 2.16, the term “applicable law” includes
FATCA.

(h)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) without condition or deduction for any
counterclaim, defense, recoupment or setoff prior to 2:00 p.m., New York City
time on the date when due, in Same Day Funds. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made in Dollars to the
Administrative Agent at the Administrative Agent’s Office, except that payments
pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably based on the amount thereof among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably based on the amount thereof among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant in accordance with Section 9.04. The
Borrower consents to the foregoing

 

51



--------------------------------------------------------------------------------

and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in Same Day Funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate. A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (d) shall be conclusive,
absent manifest error.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06, 2.17 or 9.03, then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid. The obligations of the Lenders hereunder
to make Loans and to make payments are several and not joint. The failure of any
Lender to make any Loan or to make any payment on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan or to make its payments.

SECTION 2.18    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment. Any Lender claiming reimbursement of such costs and expenses shall
deliver to the Borrower a certificate setting forth such costs and expenses in
reasonable detail which shall be conclusive absent manifest error.

(b)    If (1) any Lender requests compensation under Section 2.14, (2) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(3) any Lender is a Defaulting Lender, (4)

 

52



--------------------------------------------------------------------------------

any Lender fails to grant a consent in connection with any proposed change,
waiver, discharge or termination of the provisions of this Agreement as
contemplated by Section 9.02 for which the consent of each Lender or each
affected Lender is required but the consent of the Required Lenders is obtained,
or (5) any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, but excluding the consents
required by, Section 9.04), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 9.04 (unless otherwise agreed by the Administrative
Agent);

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.15) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and

(iv)    in the case of an assignment resulting from an event described in clause
(4) above, (A) the applicable assignee shall have consented to the applicable
amendment, waiver or consent and (B) after giving effect to such assignment (and
any other assignments made in connection therewith), each Lender shall have
consented to the applicable amendment, waiver or consent;

(v)    in the case of an assignment resulting from a circumstance described in
clause (5) above, (A) the applicable assignee shall be permitted under Law and
licensed to make and maintain the Term Loan to the Borrower in accordance with
the terms of this Agreement and (B) after giving effect to such assignment (and
to any other assignments made in connection therewith), each Lender shall be
permitted under applicable Law and licensed to make and maintain the Term Loan
under this Agreement; and

(vi)    such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.19    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could

 

53



--------------------------------------------------------------------------------

purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.17, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

SECTION 2.20    Defaulting Lender.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law, any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments. Any payments,

 

54



--------------------------------------------------------------------------------

prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.20(a) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto

(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that (a) as of the Effective Date, the Specified Representations are true and
correct in all material respects (except that any Specified Representation that
is qualified by “materiality”, “material adverse effect” or a similar term shall
be true and correct in all respects) and (b) as of the Closing Date, after
giving effect to the Transactions (it being understood, in each case, that no
representations or warranties relating to the Mylan Business shall be made prior
to the consummation of the Combination), that:

SECTION 3.01    Organization; Powers; Subsidiaries. The Borrower and its
Material Subsidiaries are duly organized, validly existing and in good standing
(to the extent such concept is applicable in the relevant jurisdiction) under
the laws of the jurisdiction of its organization, have all requisite power and
authority to carry on their respective business as now conducted and, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, are qualified to
do business in, and are in good standing (to the extent such concept is
applicable) in, every jurisdiction where such qualification is required. All of
the outstanding shares of capital stock and other equity interests on the
Closing Date, to the extent owned by the Borrower or any Subsidiary, of each
Material Subsidiary are validly issued and outstanding and fully paid and
nonassessable (if applicable) and all such shares and other equity interests are
owned, beneficially and of record, by the Borrower or such other Subsidiary on
the Closing Date free and clear of all Liens, other than Liens permitted under
Section 6.02; provided that any untruth, misstatement or inaccuracy of the
foregoing representation in this sentence shall only be deemed a breach of such
representation to the extent such untruth, misstatement or inaccuracy is
material to the interests of the Lenders. As of the Closing Date, there are no
outstanding commitments or other obligations of the Borrower or any Subsidiary
to issue, and no options, warrants or other rights of any Person other than the
Borrower or any Subsidiary to acquire, any shares of any class of capital stock
or other equity interests of any Material Subsidiary, except as disclosed on
Schedule 3.01.

 

55



--------------------------------------------------------------------------------

SECTION 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, limited liability company or partnership powers and have
been duly authorized by all necessary corporate or other organizational and, if
required, stockholder action. The Loan Documents have been duly executed and
delivered by each Loan Party party thereto and constitute a legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Debtor Relief Laws and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (A) the approvals,
consents, registrations, actions and filings which have been duly obtained,
taken, given or made and are in full force and effect and (B) those approvals,
consents, registrations or other actions or filings, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect, (b) will not violate (i) any applicable law or regulation or order of
any Governmental Authority or (ii) the charter, by-laws or other organizational
documents of any Loan Party, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, and (d) will not result in the creation or imposition of any
Lien on any material asset of any Loan Party (other than pursuant to the Loan
Documents and Liens permitted by Section 6.02); except with respect to any
violation or default referred to in clause (b)(i) or (c) above, to the extent
that such violation or default would not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.04    Financial Statements; Financial Condition; No Material Adverse
Change.

(a)    The Borrower has heretofore furnished to the Lenders (x) the combined
balance sheets as of December 31, 2018 and December 31, 2019 of the Upjohn
Business and combined statements of income, equity and cash flows of the Upjohn
Business for each of the three fiscal years ended December 31, 2017,
December 31, 2018 and December 31, 2019, in each case, reported on by KPMG LLP
and (y) the unaudited financial statements as of, and for the fiscal quarter
ended, March 29, 2020 and the other unaudited financial statements required to
be delivered under Section 4.02(e), in each case certified by its chief
financial officer which financial statements present fairly, in all material
respects, the consolidated financial position and results of operations and cash
flows of the Upjohn Business as of such dates and for such periods in accordance
with GAAP.

(b)    Except as set forth on Schedule 3.04(b), since December 31, 2019, there
has been no material adverse change in the business, assets, properties or
financial condition of the Borrower and its Subsidiaries, taken as a whole;
provided that for the period from the Effective Date through December 31, 2020,
the impacts of the novel coronavirus COVID-19 pandemic on the business, assets,
properties or financial condition of the Borrower and its Subsidiaries, taken as
a whole, (i) that occurred prior to the Effective Date and that were publicly
disclosed by the

 

56



--------------------------------------------------------------------------------

Borrower in its securities filings or disclosed to the Administrative Agent and
the Lenders in writing prior to the Effective Date or (ii) that were reasonably
foreseeable (in consequence and duration) as of the Effective Date in light of
any event, development or circumstance described in the foregoing clause (i)
(provided that any such impacts described in this clause (ii) do not have a
disproportionate impact on the Borrower and its Subsidiaries when compared to
other comparably situated companies), will, in each case, be disregarded.

SECTION 3.05    Properties.

(a)    Each Loan Party has good and marketable title to, or valid leasehold
interests in, all its material real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
title or interest would not reasonably be expected to have a Material Adverse
Effect.

(b)    The Borrower and its Subsidiaries own, or are licensed or possesses the
right to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to the operation of the business of the Borrower
and its Subsidiaries, taken as a whole, and, to the knowledge of the Borrower,
the use thereof by the Borrower and its Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.06    Litigation and Environmental Matters.

(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries as to
which there is a reasonable possibility of an adverse determination that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters). There are no labor
controversies pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any pending or
known Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

SECTION 3.07    Compliance with Laws and Agreements. Except as set forth on
Schedule 3.07, each of the Borrower and its Subsidiaries is in compliance with
all laws, regulations and orders of any Governmental Authority applicable to it
or its property and all agreements and other instruments (excluding agreements
governing Indebtedness) binding upon it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

SECTION 3.08    Investment Company Status. Neither the Borrower nor any other
Loan Party is required to register as an “investment company” as defined in the
Investment Company Act of 1940.

SECTION 3.09    Taxes. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes (including any Taxes in the capacity of
a withholding agent) required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books reserves
to the extent required by GAAP or (b) to the extent that the failure to do so
would not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.

SECTION 3.10    Solvency. (a) On the Closing Date after giving effect to the
Transactions, the Contribution, the Borrower Cash Distribution and the
Distribution (but prior to the Combination), the Borrower and its Subsidiaries,
on a consolidated basis, are Solvent and (b) from and after, as applicable,
consummation of the Combination, after giving effect to the Combination
Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

SECTION 3.11    [Reserved].

SECTION 3.12    Disclosure. None of the reports, financial statements,
certificates or other written information (excluding any financial projections
or pro forma financial information and information of a general economic or
general industry nature) furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole and when taken together with
the Borrower’s SEC filings at such time, contains as of the date such statement,
information, document or certificate was so furnished any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The projections and pro forma financial information contained in the
materials referenced above have been prepared in good faith based upon
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information is not
to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.

SECTION 3.13    Federal Reserve Regulations. No part of the proceeds of the Term
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 3.14    PATRIOT Act. Each of the Loan Parties and each of their
respective Subsidiaries are in compliance, in all material respects, with the
Act. No part of the proceeds of the Term Loan will be used, directly or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

58



--------------------------------------------------------------------------------

SECTION 3.15    OFAC.

(a)    Neither the Borrower, nor any Subsidiary is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by OFAC (an “OFAC Listed Person”) or a Person sanctioned by the United
States of America pursuant to any of the regulations administered or enforced by
OFAC (31 C.F.R., Subtitle B, Chapter V, as amended) or a Person whose name
appears on any economic sanctions list administered by the European Union or Her
Majesty’s Treasury (an “EU/UK Listed Person”) or a Person that is the target of
European Union or United Kingdom economic sanctions; or (ii) a department,
agency or instrumentality of, or is otherwise controlled by or acting on behalf
of, directly or indirectly, (x) any OFAC Listed Person or any EU/UK Listed
Person, or (y) the government of a country the subject of comprehensive U.S.
economic sanctions administered by OFAC (collectively, “OFAC Countries”).

(b)    The Borrower represents and covenants that neither the Term Loan, nor the
proceeds from the Term Loan, has been or will be used, directly or, to the
knowledge of the Borrower, indirectly, to lend, contribute, provide or has
otherwise been made or will otherwise be made available for the purpose of
funding any activity or business in any OFAC Countries or for the purpose of
funding any prohibited activity or business of any Person located, organized or
residing in any OFAC Country or who is an OFAC Listed Person or an EU/UK Listed
Person, absent valid and effective license and permits issued by the government
of the United States or otherwise in accordance with applicable Laws, or in any
other manner that will result in any material violation by any Lender, any
Arranger or the Administrative Agent of the sanctions administered or enforced
by OFAC (31 C.F.R., Subtitle B, Chapter V, as amended).

SECTION 3.16    Beneficial Ownership Certification. The information included in
the Beneficial Ownership Certification, if applicable, is true and correct in
all respects, as of the date such Beneficial Ownership Certification is
delivered.

SECTION 3.17    Representations as to Foreign Obligors. Each Foreign Obligor
represents and warrants to the Administrative Agent and the Lenders that:

(a)    Such Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property (other than, in case of a
Foreign Obligor organized under the laws of the Netherlands, assets located in
the Netherlands that are destined for public service and books and records) has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.

(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the

 

59



--------------------------------------------------------------------------------

enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

ARTICLE IV

Conditions

SECTION 4.01    Conditions Precedent to Effectiveness. This Agreement shall
become effective on and as of the first date on which the following conditions
precedent have been satisfied:

(a)    The Administrative Agent (or its counsel) shall have received a
counterpart of this Agreement duly executed and delivered by the Borrower;

(b)    The Specified Representations shall be true and correct in all material
respects (except that any Specified Representation that is qualified by
“materiality”, “material adverse effect” or a similar term shall be true and
correct in all respects) as of the Effective Date. For the avoidance of doubt,
no representations or warranties relating to the Mylan Business shall be made
prior to the consummation of the Combination Transactions;

(c)    The Administrative Agent shall have received the executed legal opinion
letter of Cravath, Swaine & Moore LLP, in a form reasonably satisfactory to the
Administrative Agent;

(d)    The Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of the Transactions and incumbency, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel;

(e)    The Administrative Agent shall have received at least three Business Days
prior to the Effective Date all documentation and other information regarding
the Borrower

 

60



--------------------------------------------------------------------------------

required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the PATRIOT Act and
the Beneficial Ownership Regulation, in each case to the extent reasonably
requested at least ten Business Days prior to the Effective Date; and

(f)    All costs, fees, expenses (including legal fees and expenses) to the
extent invoiced at least two Business Days prior to the Effective Date and the
fees contemplated by the Fee Letters payable to the Arrangers, the
Administrative Agent or the Lenders shall have been paid on or prior to the
Effective Date, in each case, to the extent required by the Fee Letters or the
Loan Documents to be paid on or prior to the Effective Date.

Without limiting the generality of the provisions of the sub-clause (e)(v) of
clause (c) of Article VIII, for purposes of determining compliance with the
conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.

SECTION 4.02    Conditions Precedent to Closing Date. The occurrence of the
Closing Date and the obligations of the Lenders to make the Term Loan on the
Closing Date are, in each case, subject to each of the following conditions
being satisfied:

(a)    The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower certifying that (a) the conditions to the
Combination set forth in the Business Combination Agreement (without giving
effect to any modifications, consents, amendments or waivers thereto by Mylan
that in each case are materially adverse to the interests of the Lenders or the
Arrangers, in their capacities as such, unless the Arrangers shall have provided
their written consent thereto (such consent not to be unreasonably withheld,
conditioned or delayed)), in each case, other than such conditions that by their
nature are to be satisfied upon the closing of such transaction, have been
satisfied or waived or are expected to be satisfied and waived on the Closing
Date or one Business Day thereafter and (b) the Distribution is expected to be,
the Combination is expected to be and the Contribution has been or is expected
to be consummated on the Closing Date or one Business Day thereafter;

(b)    The Administrative Agent shall have received a certificate attesting to
the Solvency of the Borrower and its Subsidiaries (taken as a whole) on the
Closing Date after giving effect to the Transactions, the Contribution, the
Borrower Cash Distribution and the Distribution (but prior to the Combination)
in or substantially in the form attached as Exhibit G hereto, from a Financial
Officer of the Borrower;

(c)    The Administrative Agent shall have received Notes executed by the
Borrower in favor of each Lender requesting Notes at least three Business Days
prior to the Closing Date;

(d)    All costs, fees, expenses (including legal fees and expenses) to the
extent invoiced at least two Business Days prior to the Closing Date and the
fees contemplated by the

 

61



--------------------------------------------------------------------------------

Fee Letters payable to the Arrangers, the Administrative Agent or the Lenders
shall have been paid on or prior to the Closing Date, in each case, to the
extent required by the Fee Letters or the Loan Documents to be paid on or prior
to the Closing Date;

(e)    The Administrative Agent shall have received (i) audited consolidated
balance sheets of the Mylan Business for each of its two most recent fiscal
years and audited consolidated statements of income and cash flows of the Mylan
Business for each of its three most recent fiscal years, in each case, ended at
least 60 days prior to the Closing Date and unaudited financial statements of
the Mylan Business for any quarterly interim period or periods (other than the
fourth fiscal quarter) ended after the date of its most recent audited financial
statements (and corresponding periods of any prior year) and more than 40 days
prior to the Closing Date (with respect to which independent auditors shall have
performed a SAS 100 review) and (ii) audited combined balance sheets of the
Upjohn Business for each of its two most recent fiscal years and audited
combined statements of income and cash flows of the Upjohn Business for each of
its three most recent fiscal years, in each case, ended at least 90 days prior
to the Closing Date and unaudited financial statements of the Upjohn Business
for any quarterly interim period or periods (other than the fourth fiscal
quarter) ended after the date of its most recent audited financial statements
(and corresponding periods of any prior year) and more than 90 days prior to the
Closing Date (with respect to which independent auditors shall have performed a
SAS 100 or equivalent review). The Administrative Agent hereby acknowledges that
the public filing with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended, of any of the foregoing financial
statements will satisfy the requirements of this paragraph and hereby
acknowledge receipt of the financial statements of the Upjohn Business as of,
and for (i) the three fiscal years ended December 31, 2019 and (ii) the fiscal
quarter ended March 29, 2020;

(f)    At the time of and upon giving effect to the Borrowing and application of
the proceeds of the Term Loan on the Closing Date, (x) each Combination
Transaction Representation shall be true and correct as of the Closing Date (but
only to the extent that Mylan has the right to terminate its obligation to
consummate the Combination (or otherwise does not have an obligation to close)
under the Business Combination Agreement as a result of a failure of such
representations in the Business Combination Agreement to be accurate), (y) the
Specified Representations shall be true and correct in all material respects
(except that any Specified Representation that is qualified by “materiality”,
“material adverse effect” or a similar term shall be true and correct in all
respects) as of the Closing Date and (z) there shall not exist any Event of
Default under clause (a), (b), (h), (i) or (j) of Article VII with respect to
the Borrower under this Agreement;

(g)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions set forth in
the preceding clause (f) have been satisfied;

(h)    Except as otherwise disclosed or identified in (a) the Pluto SEC
Documents (as defined in the Business Combination Agreement as in effect as of
the date hereof) filed or furnished with the SEC (as defined in the Business
Combination Agreement as in effect as of the date hereof) on or prior to the
date hereof (excluding any risk factor disclosure and disclosure of risks
included in any “forward-looking statements” disclaimer included in such Pluto
SEC Documents that are predictive, forward-looking or primarily cautionary in
nature); provided that

 

62



--------------------------------------------------------------------------------

this exception shall apply only to the extent that the relevance of such
disclosure to the applicable representation and warranty is reasonably apparent
on its face, or (b) the Spinco Disclosure Schedule (as defined in the Business
Combination Agreement as in effect as of the date hereof) (it being understood
that any information set forth in one section or subsection of the Spinco
Disclosure Schedule shall be deemed to apply to and qualify the representation
and warranty set forth in the Section of the Business Combination Agreement to
which it corresponds in number and, whether or not an explicit reference or
cross-reference is made, each other representation and warranty set forth in
each other Section of Article V or Article VI of the Business Combination
Agreement for which it is reasonably apparent on the face of such information
that such information is relevant to such other Section), since December 31,
2018, there has not been any change, event, development, occurrence or effect
that would reasonably be expected to have, individually or in the aggregate, a
Spinco Material Adverse Effect (as defined in the Business Combination Agreement
as in effect as of the date hereof); and

(i)    The Administrative Agent shall have received a Borrowing Request, duly
completed and executed by the Borrower.

ARTICLE V

Affirmative Covenants

Applicable only from and after the consummation of the Combination and until the
Commitment has expired or been terminated and the principal of and interest on
the Term Loan and all fees payable hereunder shall have been paid in full, the
Borrower covenants and agrees with the Administrative Agent and the Lenders
that:

SECTION 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (who shall promptly furnish a copy to each
Lender):

(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Borrower, the audited consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by an independent public accountant of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial position and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP;

(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries and related statements of operations and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the

 

63



--------------------------------------------------------------------------------

corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial position
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate substantially in the form of Exhibit D executed
by a Financial Officer (x) certifying as to whether, to the knowledge of such
Financial Officer after reasonable inquiry, a Default has occurred and is
continuing and, if so, specifying the details thereof and any action taken or
proposed to be taken with respect thereto; and (y) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.07;

(d)    [reserved];

(e)    promptly after the same become publicly available, copies of all annual,
quarterly and current reports and proxy statements filed by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC; and

(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

Financial statements and other information required to be delivered pursuant to
Sections 5.01(a), 5.01(b) and 5.01(e) shall be deemed to have been delivered if
such statements and information shall have been posted by the Borrower on its
website or shall have been posted on IntraLinks or similar site to which all of
the Lenders have been granted access or are publicly available on the SEC’s
website pursuant to the EDGAR system.

The Borrower acknowledges that (a) the Administrative Agent and/or the Arrangers
may, but shall not be obligated to, make available to the Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting such information on DebtDomain,
IntraLinks, Syndtrak, ClearPar, or similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders may be “public side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower, its Subsidiaries or their securities) (each, a “Public
Lender”). The Borrower agrees to identify that portion of the information to be
provided to Public Lenders hereunder as “PUBLIC” and that such information will
not contain material non-public information relating to the Borrower or its
Subsidiaries (or any of their securities).

SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for prompt notification to each Lender) prompt (but in any
event within five (5) Business Days) written notice after any Financial Officer
obtains knowledge of the following:

(a)    the occurrence of any continuing Default;

 

64



--------------------------------------------------------------------------------

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that would reasonably be expected to result in a Material
Adverse Effect; and

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence, and (ii) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except, in the case of the preceding
clause (ii), to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any transaction that is not otherwise prohibited under
Section 6.03.

SECTION 5.04    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations (other than Indebtedness), including
Tax liabilities, before the same shall become delinquent or in default, except
where (a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Borrower or such Subsidiary has set aside
on its books reserves with respect thereto to the extent required by GAAP or
(b) the failure to make payment would not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect.

SECTION 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Material Subsidiaries to, (a) keep and maintain all
Property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, except if the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and (b) maintain, with financially sound and
reputable insurance companies or through self-insurance, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 5.06    Inspection Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or, during the continuance of an Event of Default, any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its senior officers and use commercially reasonable efforts
to make its independent accountants available to discuss the affairs, finances
and condition of the Borrower, all at such reasonable times and as often as
reasonably requested and in all cases subject to applicable Law and the terms of
applicable confidentiality agreements and to the extent the Borrower reasonably
determines that such inspection, examination or discussion will not violate or
result in the waiver of any attorney-client privilege ; provided that (i) the
Lenders will conduct

 

65



--------------------------------------------------------------------------------

such requests for visits and inspections through the Administrative Agent and
(ii) unless an Event of Default has occurred and is continuing, such visits and
inspections can occur no more frequently than once per year. The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent accountants.

SECTION 5.07    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws), except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08    Use of Proceeds. The proceeds of the Term Loans will be used
(a) to finance a portion of the Borrower Cash Distribution and (b) to pay fees
and expenses associated with the Transactions and the Combination Transactions.
No part of the proceeds of the Term Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 5.09    Guarantees. (a) (i) In the event that any Subsidiary of the
Borrower (other than an Excluded Finco or a Receivables Entity) incurs or
guarantees (x) any Indebtedness of the Borrower, owed to a Person other than any
Subsidiary, in excess of an aggregate principal amount of $500,000,000 for all
such Indebtedness of such Subsidiary with respect to the Borrower (such
Indebtedness of such Subsidiary with respect to the Borrower, “Triggering
Indebtedness”) or (y) Mylan Notes in excess of an aggregate principal amount of
$500,000,000 and (ii) if Finco ceases to be an Excluded Finco and would
otherwise satisfy clause (a)(i) above, then, in each case, the Borrower shall
cause each such Subsidiary to Guarantee the Obligations in favor of the
Administrative Agent for the benefit of the Administrative Agent and the Lenders
and shall cause each such Subsidiary to deliver to the Administrative Agent
(A) a joinder to this Agreement in or substantially in the form attached as
Exhibit E (each such joinder, a “Guarantor Joinder Agreement”) duly executed and
delivered by such Subsidiary, (B) all documents and other information reasonably
requested by the Lenders in order to allow the Lenders to comply with the Act
and the Beneficial Ownership Regulation, (C) customary legal opinions
substantially similar to those delivered pursuant to Section 4.01(d) (with such
changes as may be appropriate to reflect local law concerns), (D) customary
closing documents substantially similar to those delivered pursuant to
Section 4.01(e) and (E) other documentation required under applicable Laws (it
being understood that any such guarantee of Indebtedness by such Subsidiary
shall be subject to the provisions of Section 6.01 of this Agreement). In the
event that (1) the Administrative Agent receives evidence reasonably
satisfactory to it that any Guarantor (other than Finco) has been or will
concurrently be released from, or otherwise not be an issuer or guarantor in
respect of, (i) Triggering Indebtedness of such Guarantor and (ii) Mylan Notes
in excess of an aggregate principal amount of $500,000,000, or (2) Finco becomes
an Excluded Finco, then, in each case, at the request of the Borrower, such
Guarantor shall be released from the Guarantee Agreement (and, for the avoidance
of doubt, such release shall not require the approval of the Lenders) so long as
at the time of and after giving effect to such release and all such concurrent
releases, all of such Guarantor’s then outstanding Indebtedness would then be
permitted to be incurred at such time under Section 6.01 (treating, for this
purpose, all Indebtedness of such Guarantor as being incurred at the time of
such release).

 

66



--------------------------------------------------------------------------------

(b)    The Borrower shall, not later than one Business Day after the
consummation of the Combination, cause each Mylan Guarantor and each other
Guarantor to Guarantee the Obligations in favor of the Administrative Agent for
the benefit of the Administrative Agent and the Lenders in accordance with
Section 5.09(a) and deliver (or cause to be delivered) the documents referred to
in Section 5.09(a); provided that, for the avoidance of doubt, the Guarantee of
each Mylan Guarantor and each other Guarantor shall be subject to release in
accordance with Section 5.09(a) and clause (i) of Article VIII.

ARTICLE VI

Negative Covenants

Applicable only from and after the consummation of the Combination until the
Commitment has expired or terminated and the principal of and interest on the
Term Loan and all fees payable hereunder have been paid in full, the Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

SECTION 6.01    Indebtedness. The Borrower will not permit any Subsidiary that
is not a Loan Party to create, incur, assume or permit to exist any
Indebtedness, except:

(a)    Indebtedness created under the Loan Documents;

(b)    Indebtedness existing on the Closing Date and set forth in Schedule 6.01
or that could be incurred on the Closing Date pursuant to commitments set forth
in Schedule 6.01 or as contemplated in Schedule 6.01 and Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (b);

(c)    (i) Indebtedness of any Subsidiary that is not a Loan Party owing to
(x) a Loan Party or (y) any other Subsidiary; and (ii) Guarantees of
Indebtedness of any Loan Party or any Subsidiary by any other Subsidiary, to the
extent such Indebtedness is otherwise permitted under this Agreement;

(d)    (i) Indebtedness incurred to finance the acquisition, construction,
repair, replacement or improvement of any fixed or capital assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (A) such Indebtedness is incurred prior
to or within two hundred seventy (270) days after such acquisition or the
completion of such construction, repair, replacement or improvement and (B) the
aggregate principal amount of Indebtedness permitted by this clause (d) shall
not exceed the greater of (x) $375,000,000 and (y) 1.05% of Consolidated Total
Assets, determined as of the last day of the most recent fiscal quarter prior to
the date such Indebtedness is incurred for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) and (ii) any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by clause (i) of this clause
(d);

(e)    Indebtedness in respect of letters of credit (including trade letters of
credit), bank guarantees or similar instruments issued or incurred in the
ordinary course of business, including in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers, workers

 

67



--------------------------------------------------------------------------------

compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

(f)    Indebtedness incurred pursuant to Permitted Receivables Facilities;
provided that the Attributable Receivables Indebtedness thereunder shall not
exceed at any time outstanding (x) $750,000,000, in the case of all Domestic
Subsidiaries and (y) $750,000,000, in the case of all other Subsidiaries;

(g)    Indebtedness under Swap Agreements entered into in the ordinary course of
business and not for speculative purposes;

(h)    Indebtedness in respect of bid, performance, surety, stay, customs,
appeal or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred in the ordinary course of business, including
guarantees or obligations of any Subsidiary with respect to letters of credit,
bank guarantees or similar instruments supporting such obligation, in each case,
not in connection with Indebtedness for money borrowed;

(i)    Indebtedness in respect of judgments, decrees, attachments or awards that
do not constitute an Event of Default under clause (k) of Article VII;

(j)    Indebtedness consisting of bona fide purchase price adjustments,
earn-outs, indemnification obligations, obligations under deferred compensation
or similar arrangements and similar items incurred in connection with
acquisitions and asset sales not prohibited by Section 6.05 or 6.03;

(k)    Indebtedness in respect of letters of credit denominated in currencies
other than Dollars in an aggregate amount outstanding not to exceed the greater
of the foreign currency equivalent of (x) $325,000,000 and (y) 0.85% of
Consolidated Total Assets, determined as of the last day of the most recent
fiscal quarter prior to the date such Indebtedness is incurred for which
financial statements have been delivered pursuant to Section 5.01(a) or (b);

(l)    Indebtedness in respect of card obligations, netting services, overdraft
protections and similar arrangements in each case in connection with deposit
accounts;

(m)    Indebtedness consisting of (x) the financing of insurance premiums with
the providers of such insurance or their affiliates or (y) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;

(n)    Foreign Jurisdiction Deposits;

(o)    (i) so long as the Borrower is in compliance with Section 6.07 on a Pro
Forma Basis as of the last day of the most recently completed Test Period (for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b)), other Indebtedness in an aggregate amount, when aggregated with the amount
of Indebtedness of the Loan Parties secured by Liens pursuant to
Section 6.02(r), not to exceed the greater of (x) $2,500,000,000 and (y) 15% of
Consolidated Net Tangible Assets, determined as of the last day of the most
recent fiscal quarter prior to the date such Indebtedness is incurred for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) and
(ii) Permitted Refinancing Indebtedness in respect of Indebtedness permitted by
clause (i) of this clause (o);

 

68



--------------------------------------------------------------------------------

(p)    (i) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary and not created in contemplation thereof; provided that, after giving
effect to the acquisition of such Person, on a Pro Forma Basis, the Borrower
would be in compliance with Section 6.07 as of the last day of the most recent
fiscal year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) and (ii) any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (p);

(q)    Indebtedness supported by a letter of credit under the Revolving Credit
Agreement, in a principal amount not to exceed the face amount of such letter of
credit;

(r)    Indebtedness in respect of Investments permitted by Section 6.05(q);

(s)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (r) above; and

(t)    Indebtedness of the Excluded Finco.

SECTION 6.02    Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any Property now owned
or hereafter acquired by it, except:

(a)    Permitted Encumbrances;

(b)    any Lien on any Property of the Borrower or any Subsidiary existing on
the Closing Date and set forth in Schedule 6.02 and any modifications,
replacements, renewals or extensions thereof; provided that (i) such Lien shall
not apply to any other Property of the Borrower or any other Subsidiary other
than (A) improvements and after-acquired Property that is affixed or
incorporated into the Property covered by such Lien or financed by Indebtedness
permitted under Section 6.01, and (B) proceeds and products thereof, and
(ii) such Lien shall secure only those obligations which it secures on the
Closing Date and any Permitted Refinancing Indebtedness in respect thereof;

(c)    any Lien existing on any Property prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any Property of any Person that
becomes a Subsidiary after the Closing Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
Property of the Borrower or any other Subsidiary (other than the proceeds or
products of the Property covered by such Lien and other than improvements and
after-acquired property that is affixed or incorporated into the Property
covered by such Lien) and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be, and Permitted Refinancing Indebtedness in
respect thereof;

 

69



--------------------------------------------------------------------------------

(d)    (i) Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved by the Borrower or any Subsidiary; provided that (i) such
security interests secure Indebtedness incurred to fund the acquisition of such
assets in an aggregate principal amount not to exceed the greater of
$400,000,000 and 1.05% of Consolidated Total Assets (determined as of the last
day of the most recent fiscal quarter prior to the date such Indebtedness is
incurred for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or any Permitted Refinancing Indebtedness in respect of
the foregoing)), (ii) such security interests and the Indebtedness secured
thereby are incurred prior to or within two hundred seventy (270) days after
such acquisition or the completion of such construction, repair or replacement
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other Property of the
Borrower or any Subsidiary, except for accessions to such fixed or capital
assets covered by such Lien, Property financed by such Indebtedness and the
proceeds and products thereof; provided further that individual financings of
fixed or capital assets provided by one lender may be cross-collateralized to
other financings of fixed or capital assets provided by such lender;

(e)    rights of setoff and similar arrangements and Liens in favor of
depository and securities intermediaries to secure obligations owed in respect
of card obligations or any overdraft and related liabilities arising from
treasury, depository and cash management services or any automated clearing
house transfers of funds and fees and similar amounts related to bank accounts
or securities accounts (including Liens securing letters of credit, bank
guarantees or similar instruments supporting any of the foregoing);

(f)    Liens on Receivables and Permitted Receivables Facility Assets securing
Indebtedness arising under Permitted Receivables Facilities; provided that a
Lien shall be permitted to be incurred pursuant to this clause (f) only if at
the time such Lien is incurred the aggregate principal amount of the obligations
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (f) would not exceed (x) $750,000,000, in the case of all Domestic
Subsidiaries and (y) $750,000,000, in the case of all other Subsidiaries;

(g)    Liens (i) on “earnest money” or similar deposits or other cash advances
in connection with acquisitions permitted by Section 6.05 or (ii) consisting of
an agreement to dispose of any Property in a disposition permitted under this
Agreement including customary rights and restrictions contained in such
agreements;

(h)    Liens on cash, cash equivalents or other assets securing Indebtedness
permitted by Section 6.01(g);

(i)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or any Subsidiary or (ii) secure any
Indebtedness;

(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

70



--------------------------------------------------------------------------------

(k)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;

(l)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by a Loan Party or any
Subsidiary in the ordinary course of business;

(m)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.05;

(n)    rights of setoff relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by the Borrower or any Subsidiary;

(p)    Liens on equipment owned by the Borrower or any Subsidiary and located on
the premises of any supplier and used in the ordinary course of business and not
securing Indebtedness;

(q)    any restriction or encumbrance with respect to the pledge or transfer of
the Equity Interests of a joint venture;

(r)    Liens not otherwise permitted by this Section 6.02, provided that a Lien
shall be permitted to be incurred pursuant to this clause (r) only if at the
time such Lien is incurred the aggregate principal amount of Indebtedness
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (r) (when taken together, without duplication, with the amount of
obligations outstanding pursuant to Section 6.01(o)) would not exceed the
greater of (x) $2,500,000,000 and (y) 15% of Consolidated Net Tangible Assets,
determined as of the last day of the most recent fiscal quarter prior to the
date such Indebtedness is incurred for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or any Permitted Refinancing
Indebtedness in respect of the foregoing);

(s)    Liens on any Property of the Borrower or any Subsidiary in favor of the
Borrower or any other Subsidiary;

(t)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(u)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the Borrower and its
Subsidiaries in the ordinary course of business;

 

71



--------------------------------------------------------------------------------

(v)    Liens, pledges or deposits made in the ordinary course of business to
secure liability to insurance carriers;

(w)    Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unpaid insurance premiums under the
insurance policy related to such insurance premium financing arrangement;

(x)    Liens on Cash Equivalents deposited as cash collateral on letters of
credit as contemplated by the Revolving Credit Agreement;

(y)    Liens on any Property of any Subsidiary that is not a Loan Party securing
Indebtedness of such Subsidiary that is otherwise permitted under Section 6.01;
and

(z)    Liens on equity interests of any Person formed for the purposes of
engaging in activities in the renewable energy sector (including refined coal)
that qualify for federal tax benefits allocable to the Borrower and its
Subsidiaries in which the Borrower or any Subsidiary has made an investment and
Liens on the rights of the Borrower and its Subsidiaries under any agreement
relating to any such investment.

SECTION 6.03    Fundamental Changes. The Borrower will not merge into or
consolidate with or transfer all or substantially all of its assets to any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
the Borrower may be consolidated with or merged into any Person; provided that
any Investment in connection therewith is otherwise permitted by Section 6.05;
and provided further that, simultaneously with such transaction, (x) the Person
formed by such consolidation or into which the Borrower is merged shall
expressly assume all obligations of the Borrower under the Loan Documents,
(y) the Person formed by such consolidation or into which the Borrower is merged
shall be a corporation organized under the laws of a State in the United States,
and shall take all actions as may be required to preserve the enforceability of
the Loan Documents and (z) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
comply with this Agreement.

SECTION 6.04    Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower or any Subsidiary
may declare and pay dividends or other distributions with respect to its Equity
Interests payable solely in additional shares of its Qualified Equity Interests
or options to purchase Qualified Equity Interests; (b) Subsidiaries may declare
and make Restricted Payments ratably with respect to their Equity Interests;
(c) the Borrower or any Subsidiary may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for present or
former officers, directors, consultants or employees of the Borrower and its
Subsidiaries in an amount not to exceed $20,000,000 in any fiscal year (with any
unused amount of such base amount available for use in the next succeeding
fiscal year); (d) the Borrower or any Subsidiary may make Restricted Payments so
long as no Event of Default has occurred and is continuing; (e) repurchases of
Equity Interests in any Loan Party or any Subsidiary deemed to occur upon
exercise of stock options or warrants if such Equity

 

72



--------------------------------------------------------------------------------

Interests represent a portion of the exercise price of such options or warrants;
(f) the payment of cash in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exercisable for Qualified Equity Interests of the Borrower;
(g) payments made to exercise, settle or terminate any Permitted Warrant
Transaction (A) by delivery of the Borrower’s common stock, (B) by set-off
against the related Permitted Bond Hedge Transaction, or (C) with cash payments
in an aggregate amount not to exceed the aggregate amount of any payments
received by the Borrower or any of its Subsidiaries pursuant to the exercise,
settlement or termination of any related Permitted Bond Hedge Transaction;
(h) payments made in connection with any Permitted Bond Hedge Transaction; and
(i) the Borrower or any Subsidiary may make Restricted Payments pursuant to the
arrangements set forth in Schedule 6.04.

SECTION 6.05    Investments. The Borrower will not, and will not allow any of
its Subsidiaries to make or hold any Investments, except:

(a)    Investments by the Borrower or a Subsidiary in cash and Cash Equivalents;

(b)    loans or advances to officers, directors, consultants and employees of
the Borrower and the Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of the Borrower, provided that the amount of such loans and advances
shall be contributed to the Borrower in cash as common equity, and (iii) for
purposes not described in the foregoing subclauses (i) and (ii), in an aggregate
principal amount outstanding not to exceed $10,000,000;

(c)    Investments by the Borrower or any Subsidiary in the Borrower or any
Subsidiary;

(d)    (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and (ii) Investments (including debt
obligations and Equity Interests) received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business or received in connection with
the bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers
arising in the ordinary course of business or upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment;

(e)    (i) Investments existing or contemplated on the Closing Date and set
forth on Schedule 6.05(e) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the Closing
Date by the Borrower or any Subsidiary in the Borrower or any other Subsidiary
and any modification, renewal or extension thereof; provided that the amount of
the original Investment is not increased except by the terms of such Investment
or as otherwise permitted by this Section 6.05;

(f)    Investments in Swap Agreements in the ordinary course of business;

 

73



--------------------------------------------------------------------------------

(g)    Investments in the ordinary course of business in prepaid expenses,
negotiable instruments held for collection and lease, utility and worker’s
compensation, performance and other similar deposits provided to third parties;

(h)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(i)    Investments in the ordinary course of business consisting of the
licensing or contribution of intellectual property pursuant to development,
marketing or manufacturing agreements or arrangements or similar agreements or
arrangements with other Persons;

(j)    any Investment; provided that no Event of Default has occurred and is
continuing at the time such Investment is made;

(k)    advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;

(l)    Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests of the Borrower;

(m)    lease, utility and other similar deposits in the ordinary course of
business;

(n)    [reserved;]

(o)    customary Investments in connection with Permitted Receivables
Facilities;

(p)    Permitted Bond Hedge Transactions which constitute Investments;

(q)    Investments in limited liability companies formed for the purposes of
engaging in activities in the renewable energy sector (including refined coal)
that qualify for Federal tax benefits allocable to the Borrower and its
Subsidiaries, including capital contributions and purchase price payments in
respect thereof, so long as the Borrower determines in good faith that the
amount of such tax benefits is expected to exceed the amount of such
Investments; provided that, in the event that all Investments made in reliance
on this clause (q) exceeds $125,000,000 in any fiscal year of the Borrower, the
Borrower shall promptly provide the Administrative Agent with a certificate
signed by a Financial Officer setting forth a reasonably detailed calculation of
the amount of such Investments made (or to be made) in such fiscal year and the
expected tax benefits from such Investments; and

(r)    Investments resulting from the receipt of promissory notes and other
non-cash consideration in connection with any disposition not prohibited under
this Agreement or Restricted Payments permitted by Section 6.04, so long as no
Event of Default has occurred and is continuing at the time of such agreement
relating to such disposition or Restricted Payment.

SECTION 6.06    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
Property to, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) at prices and on terms and conditions substantially as favorable to the

 

74



--------------------------------------------------------------------------------

Borrower or such Subsidiary (in the good faith determination of the Borrower) as
would reasonably be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Subsidiaries and
any entity that becomes a Subsidiary as a result of such transaction not
involving any other Affiliate, (c) the payment of customary compensation and
benefits and reimbursements of out-of-pocket costs to, and the provision of
indemnity on behalf of, directors, officers, consultants, employees and members
of the Boards of Directors of the Borrower or such Subsidiary, (d) loans and
advances to officers, directors, consultants and employees in the ordinary
course of business, (e) Restricted Payments and other payments permitted under
Section 6.04, (f) employment, incentive, benefit, consulting and severance
arrangements entered into (i) in the ordinary course of business or (ii) set
forth in Schedule 6.06, in each case, with officers, directors, consultants and
employees of the Borrower or its Subsidiaries, (g) the transactions pursuant to
the agreements set forth in Schedule 6.06 or any amendment thereto to the extent
such an amendment, taken as a whole, is not adverse to the Lenders in any
material respect (as determined in good faith by the Borrower), (h) the payment
of fees and expenses related to the Transactions, (i) the issuance of Qualified
Equity Interests of the Borrower and the granting of registration or other
customary rights in connection therewith, (j) the existence of, and the
performance by the Borrower or any Subsidiary of its obligations under the terms
of, any limited liability company agreement, limited partnership or other
organizational document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and which is set forth on Schedule 6.06, and similar
agreements that it may enter into thereafter, provided that the existence of, or
the performance by the Borrower or any Subsidiary of obligations under, any
amendment to any such existing agreement or any such similar agreement entered
into after the Closing Date shall only be permitted by this Section 6.06(j) to
the extent not more adverse to the interest of the Lenders in any material
respect when taken as a whole (in the good faith determination of the Borrower)
than any of such documents and agreements as in effect on the Closing Date,
(k) consulting services to joint ventures in the ordinary course of business and
any other transactions between or among the Borrower, its Subsidiaries and joint
ventures in the ordinary course of business, (l) transactions with landlords,
customers, clients, suppliers, joint venture partners or purchasers or sellers
of goods and services, in each case in the ordinary course of business and not
otherwise prohibited by this Agreement, (m) transactions effected as a part of a
Qualified Receivables Transaction, (n) the provision of services to directors or
officers of the Borrower or any of its Subsidiaries of the nature provided by
the Borrower or any of its Subsidiaries to customers in the ordinary course of
business and (o) transactions approved by the Audit Committee of the Board of
Directors of the Borrower in accordance with the Borrower’s policy regarding
related party transactions in effect from time to time.

SECTION 6.07    Financial Covenant. The Borrower will not permit the
Consolidated Leverage Ratio as of the last day of any fiscal quarter (x) ended
on or prior to the first four full fiscal quarters ending after the Closing Date
to exceed 4.25 to 1.00 and (y) any fiscal quarter thereafter to exceed 3.75 to
1.00; provided that in lieu of the ratio set forth in this clause (y), for any
such date occurring after a Qualified Acquisition, on or prior to the last day
of the third full fiscal quarter of the Borrower after the consummation of such
Qualified Acquisition, the Borrower will not permit the Consolidated Leverage
Ratio as of such date to exceed 4.25 to 1.00.

SECTION 6.08    Lines of Business. The Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business
substantially different from the

 

75



--------------------------------------------------------------------------------

businesses of the type conducted by the Borrower and its Subsidiaries on the
date of execution of this Agreement and businesses reasonably related, ancillary
or complementary thereto and reasonable extensions thereof.

ARTICLE VII

Events of Default

If any of the following events (each an “Event of Default”) shall occur and be
continuing at any time on and from the Closing Date (other than the event set
forth in paragraph (o) below):

(a)    the Borrower shall fail to pay any principal of the Term Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b)    the Borrower shall fail to pay any interest on the Term Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
(5) Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document required to be
delivered in connection with this Agreement or any other Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.03(i) (as to the Borrower’s existence),
Section 5.09(b) or Article VI;

(e)    any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after written notice thereof from the Administrative Agent to the Borrower;

(f)    (i) any Loan Party or any Material Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness (other than any Swap Agreement), when and as the
same shall become due and payable, or if a grace period shall be applicable to
such payment under the agreement or instrument under which such Indebtedness was
created, beyond such applicable grace period; or (ii) the occurrence under any
Swap Agreement of an “early termination date” (or equivalent event) of such Swap
Agreement resulting from any event of default or “termination event” under such
Swap Agreement as to which any Loan Party or any Material Subsidiary is the
“defaulting party” or “affected party” (or equivalent term) and, in either
event, the termination value with respect to any such Swap Agreement owed by any
Loan Party or any Material Subsidiary as a result thereof is greater than
$250,000,000 and any Loan Party or any Material Subsidiary fails to pay such
termination value when due after applicable grace periods.

 

76



--------------------------------------------------------------------------------

(g)    the Borrower or any Subsidiary shall default in the performance of any
obligation in respect of any Material Indebtedness or any “change of control”
(or equivalent term) shall occur with respect to any Material Indebtedness, in
each case, that results in such Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both, but after giving effect to any applicable
grace period) the holder or holders of such Material Indebtedness or any trustee
or agent on its or their behalf to cause such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (other than solely in Qualified Equity
Interests); provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or as a result of a casualty
event affecting such property or assets; or (ii) any “change of control” put
arising as a result of any acquisition of any Acquired Entity or Business or any
of its subsidiaries so long as any such Indebtedness that is put in accordance
with the terms of such Indebtedness is paid as required by the terms of such
Indebtedness;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, moratorium, bankruptcy,
dissolution or other relief in respect of any Loan Party or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, administrator (bewindvoerder), trustee in
bankruptcy (curator) or similar official for any Loan Party or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i)    any Loan Party or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization,
moratorium, bankruptcy, dissolution or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator, administrator
(bewindvoerder), trustee in bankruptcy (curator) or similar official for any
Loan Party or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any corporate action for the purpose of effecting any
of the foregoing;

(j)    any Loan Party or any Material Subsidiary shall become generally unable,
admit in writing its inability generally or fail generally to pay its debts as
they become due;

(k)    one or more final, non-appealable judgments for the payment of money in
an aggregate amount in excess of $250,000,000 (to the extent due and payable and
not covered by insurance as to which the relevant insurance company has not
denied coverage) shall be rendered against any Loan Party, any Material
Subsidiary or any combination thereof and the same shall remain unpaid or
undischarged for a period of thirty (30) consecutive days during which execution
shall not be paid, bonded or effectively stayed;

 

77



--------------------------------------------------------------------------------

(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;

(m)    a Change in Control shall occur;

(n)    at any time any material provision of any Guarantee Agreement, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder (including as a result of a transaction
permitted under Section 6.03) or as a result of acts or omissions by the
Administrative Agent or any Lender or the satisfaction in full of all the
Obligations or pursuant to the provisions of Section 5.09, ceases to be in full
force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Guarantee Agreement; or any Loan Party
denies in writing that it has any further liability or obligations under any
Guarantee Agreement (other than as a result of repayment in full of the
Obligations and termination of the Commitments or pursuant to the proviso set
forth in Section 5.09(a)), or purports in writing to revoke or rescind any
Guarantee Agreement, in each case with respect to a material provision of any
such Guarantee Agreement; or

(o)    the Combination Transactions shall fail for any reason to be consummated
within two Business Days following the Closing Date,

then, and in every such event (other than an event with respect to the Borrower
described in clause (h), (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, declare the
Term Loan then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Term Loan
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h), (i) or (j) of this Article, the principal of the Term Loan then
outstanding, together with accrued interest thereon and all fees and other
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

(a)    Each of the Lenders hereby irrevocably appoints MUFG Bank to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Loan Documents, together

 

78



--------------------------------------------------------------------------------

with such actions and powers as are reasonably incidental thereto. The
provisions of this Article VIII and Article XI are solely for the benefit of the
Administrative Agent and the Lenders, and the Loan Parties shall not have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

(b)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any
banking, trust, financial, advisory, underwriting or other kind of business with
the Loan Parties or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders or to provide notice or consent of the Lenders with
respect thereto.

(c)    The Administrative Agent or the Arrangers, as applicable, shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its or their duties hereunder shall be administrative
in nature. Without limiting the generality of the foregoing, the Administrative
Agent or the Arrangers, as applicable, and its Related Parties (a) shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or by the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; (c) shall not have any duty or responsibility to disclose, and shall
not be liable for the failure to disclose, to any Lender, any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their Affiliates, that is communicated to, obtained or in the possession of, the
Administrative Agent, any Arranger or any of their Related Parties in any
capacity, except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein; (d) shall not be
liable for any action taken or not taken by it under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided herein) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court

 

79



--------------------------------------------------------------------------------

of competent jurisdiction by final and non-appealable judgment, and the
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice describing such Default thereof is given to the
Administrative Agent by the Borrower or a Lender; and (e) shall not be
responsible for or have any duty or obligation to any Lender, any Participant or
any other Person to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

(d)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of the Term Loan that by
its terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Term Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

(e)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more subagents appointed by the Administrative Agent. The
Administrative Agent and any such subagent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article VIII shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

(f)    

(i)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower and
(unless an Event of

 

80



--------------------------------------------------------------------------------

Default under clause (a), (b), (h), (i) or (j) of Article VII shall have
occurred and be continuing) with the consent of the Borrower (which consent of
the Borrower shall not be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(ii)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent, and the Borrower in
consultation with the Lenders shall, unless an Event of Default shall have
occurred and be continuing, in which case the Required Lenders in consultation
with the Borrower shall, appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided that, without the consent of the Borrower (not to be
unreasonably withheld), the Required Lenders shall not be permitted to select a
successor that is not a U.S. financial institution described in Treasury
Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank
described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A). If no such
successor shall have been so appointed and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(iii)    With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, of the appointment of a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 2.16(e) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Loan Parties to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article
VIII, Article XI and Section 9.03 shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub agents and their
respective

 

81



--------------------------------------------------------------------------------

Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(g)    Each Lender expressly acknowledges that none of the Administrative Agent
nor any Arranger has made any representation or warranty to it, and that no act
by the Administrative Agent or any Arranger hereafter taken, including any
consent to, and acceptance of any assignment or review of the affairs of any
Loan Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by the Administrative Agent or any Arranger to any
Lender as to any matter, including whether the Administrative Agent or any
Arranger have disclosed material information in their (or their Related
Parties’) possession. Each Lender represents to the Administrative Agent and the
Arrangers that it has, independently and without reliance upon the
Administrative Agent, the Arrangers, any other Lender or any of their respective
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis of, appraisal of, and investigation
into, the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Subsidiaries, and
all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, the
Arrangers, any other Lender or any of their respective Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties. As of the date it becomes a
Lender party hereto, each Lender represents and warrants that (i) it is the
intention of such Lender that the Loan Documents set forth the terms of a
commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender for the purpose of making, acquiring or holding commercial
loans and providing other facilities set forth herein as may be applicable to
such Lender, and not for the purpose of purchasing, acquiring or holding any
other type of financial instrument, and each Lender agrees not to assert a claim
in contravention of the foregoing. Each Lender represents and warrants that it
is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender, and either it, or the Person exercising discretion in
making its decision to make, acquire and/or hold such commercial loans or to
provide such other facilities, is experienced in making, acquiring or holding
such commercial loans or providing such other facilities.

(h)    [Reserved].

(i)    The Lenders irrevocably agree that any Guarantor shall be automatically
released from its obligations under the applicable Guarantee if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder (and
the Administrative Agent may rely conclusively on a certificate to that effect
provided to it by a Responsible Officer of the Borrower

 

82



--------------------------------------------------------------------------------

without further inquiry). Upon request by the Administrative Agent at any time,
the Required Lenders (or such greater number of Lenders as may be required by
Section 9.02) will confirm in writing the Administrative Agent’s authority to
release any Guarantor from its obligations under the applicable Guarantee
pursuant to this paragraph (i). The Administrative Agent will (and each Lender
irrevocably authorizes the Administrative Agent to), at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such Guarantor from its
obligations under the applicable Guarantee.

(j)    Anything herein to the contrary notwithstanding, none of the Arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

(k)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(x) may receive interest or other payments with respect to the Term Loan, the
Commitment and this Agreement, (y) may recognize a gain if it extended the Term
Loan or the Commitment for an amount less than the amount being paid for an
interest in the Term Loan or the Commitment by such Lender or (z) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01    Notices.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
(including the Borrowing Request and any notice given under Section 2.08(c) or
Section 2.10(b)) shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)    if to any Loan Party or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 9.01; and

 

83



--------------------------------------------------------------------------------

(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE INFORMATION. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of such Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses,

 

84



--------------------------------------------------------------------------------

claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d)    Change of Address, Etc. Each of the Borrower (with respect to the notice
address for the Loan Parties), and the Administrative Agent may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to any Loan Party or any of their securities for
purposes of United States Federal or state securities laws.

(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic notices and Borrowing Request) purportedly given by or
on behalf of the Loan Parties even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Each Loan Party shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of such Loan Party
unless due to such Person’s gross negligence or willful misconduct. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

SECTION 9.02    Waivers; Amendments.

(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be

 

85



--------------------------------------------------------------------------------

effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of the Term Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b)    Except as otherwise set forth in this Agreement or any other Loan
Document (with respect to such Loan Document), neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided, that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of each Lender directly affected thereby, it being understood
that a waiver of any condition precedent set forth in Article IV or the waiver
of any Default shall not constitute an increase of any Commitment of any Lender,
(ii) reduce the principal amount of the Term Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby, it being understood that any change to
the definition of “Consolidated Leverage Ratio” or in the component definitions
thereof shall not constitute a reduction in the rate; provided that only the
consent of the Required Lenders shall be necessary to amend Section 2.12(c) or
to waive any obligation of the Borrower to pay interest at the rate set forth
therein, (iii) postpone the scheduled date of payment of the principal amount of
the Term Loan, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.17(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly affected thereby, (v) change any of the
provisions of this Section, the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder without the written consent of each Lender or (vi) release
all or substantially all of the Guarantors from their obligations under any
Guarantee Agreement (other than pursuant to the proviso set forth in
Section 5.09(a)), without the consent of each Lender; provided further that
(1) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder without the prior written consent
of the Administrative Agent, and (2) the Administrative Agent and the Borrower
may, with the consent of the other but without the consent of any other Person,
amend, modify or supplement this Agreement and any other Loan Document to cure
any ambiguity, typographical or technical error, defect or inconsistency.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
which does not require the consent of each affected Lender (it being understood
that Loans held or deemed held by any Defaulting Lender shall be excluded for a
vote of the Lenders hereunder requiring any consent of less than all affected
Lenders).

SECTION 9.03    Expenses; Indemnity; Damage Waiver.

(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and their
Affiliates, including the reasonable and documented fees, charges and
disbursements of a single counsel for the Arrangers

 

86



--------------------------------------------------------------------------------

and the Administrative Agent, collectively (and, if necessary, one local counsel
in each applicable jurisdiction and regulatory counsel), in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the reasonable and documented fees, charges and
disbursements of a single counsel (and, if necessary, one local counsel in each
applicable jurisdiction, regulatory counsel and one additional counsel for each
party in the event of a conflict of interest), in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Term Loan
made hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Term Loan.

(b)    The Borrower shall indemnify the Administrative Agent, the Arrangers and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related reasonable
and documented out-of-pocket expenses, including the reasonable and documented
fees, charges and disbursements of a single counsel for the Indemnitees (and, if
necessary, one local counsel in each applicable jurisdiction and one additional
counsel for each Indemnitee in the event of a conflict of interest), incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or from
and after, as applicable, consummation of the Combination or any other
transactions contemplated hereby, (ii) the Term Loan or the use of the proceeds
therefrom, (iii) to the extent relating to or arising from any of the foregoing,
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
and whether brought by the Borrower, its equityholders or any third party;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (A) the bad faith, gross negligence or willful
misconduct of such Indemnitee or any of its officers, directors, employees,
Affiliates or controlling Persons (such persons, the “Related Indemnitee
Parties”), (B) the material breach of this Agreement or any other Loan Document
by such Indemnitee or any of its Related Indemnitee Parties or (C) any dispute
solely among Indemnitees (other than any dispute involving claims against the
Administrative Agent and any Arranger, in each case in its capacity as such) and
not arising out of any act or omission of the Borrower or any of its Affiliates.
In addition, such indemnity shall not, as to any Indemnitee, be available with
respect to any settlements effected without the Borrower’s prior written
consent.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s pro rata share (determined as of the time

 

87



--------------------------------------------------------------------------------

that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

(d)    To the extent permitted by applicable Laws, no party hereto shall assert,
and each party hereto hereby waives, any claim against any other party hereto
and any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, the Term Loan or the use of the proceeds thereof; provided, that
this clause (d) shall in no way limit the Borrower’s indemnification obligations
set forth in this Section 9.03. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent that such damages are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee.

(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor; provided, however, that an
Indemnitee shall promptly refund any amount received under this Section 9.03 to
the extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 9.03.

SECTION 9.04    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender (the “Existing Lender”) may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of (x) the unfunded
Term Commitment held by it at any time

 

88



--------------------------------------------------------------------------------

on and following the Effective Date and prior to the Closing Date or (y) the
Term Loan at the time owing to it) (each such assignee being a “New Lender”);
provided that any such assignment shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the assigning Lender’s entire unfunded
Term Commitment or in the case of an assignment of the entire remaining amount
of the assigning Lender’s Term Loan at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of (x) the unfunded Term Commitment of the assigning Lender
subject to each such assignment and (y) the principal outstanding balance of the
Term Loan of the assigning Lender subject to each such assignment, in each case
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed), provided that
(x) until the interpretation of the term “public” (as referred to in Article
4.1(1) of the Capital Requirements Regulation (EU 575/2013)) has been published
by the competent authority, the value of the rights assigned or transferred is
at least €100,000 (or its equivalent in another currency) or (y) as soon as the
interpretation of the term “public” has been published by the competent
authority, the Lender is not considered to be part of the public on the basis of
such interpretation.

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the portion of the unfunded
Term Commitment or the Term Loan, as applicable, being assigned;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    (x) in the case of an assignment of any unfunded Term Commitment, the
consent of the Borrower in its sole discretion shall be required and (y) in the
case of an assignment of any Term Loan, the consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless an
Event of Default pursuant to clause (a), (b), (h), (i) or (j) of Article VII has
occurred and is continuing at the time of such assignment of any Term Loan or
the assignment of any Term Loan is made to a Lender or to a Lender’s Affiliate;
provided that the Borrower shall be deemed to have consented to any such
assignment of any Term Loan unless it shall object thereto by written notice to
the Administrative Agent within ten (10) Business Days after having received
notice thereof; and

 

89



--------------------------------------------------------------------------------

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any unfunded Term Commitments or any Term Loan, as applicable, unless the
assignment is to a Lender or its Affiliate.

(iv)    Assignment and Assumption. The parties to each assignment of any Term
Commitment or any Term Loan, as applicable, shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms required by Section 2.16(e).

(v)    No Assignment to Loan Parties. No such assignment shall be made to any
Loan Party or any Loan Party’s Affiliates or Subsidiaries.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of the Term Loan in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(viii)    Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such

 

90



--------------------------------------------------------------------------------

assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office in the United
States a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) and interest thereon of the Term Loan owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d)    Participations. Any Lender (the “Existing Lender”) may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant” or a “New Lender”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Term Loan owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 9.03(c) without
regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 9.02(b)(i)
that affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(e)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Sections 2.17 and 2.18
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts and interest

 

91



--------------------------------------------------------------------------------

thereon of each participant’s interest in the Term Loan or other obligations
under this Agreement (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of the participation in question for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)    Limitations upon New Lender Rights.

(i)    Subject to Section 9.04(e)(ii) below, if:

(A)    a Lender assigns, transfers, sells, pledges or assigns a security
interest in any of its rights or obligations under this Agreement or changes its
Lending Office; and

(B)    as a result of circumstances existing at the date the assignment,
transfer, sale, pledge, assignment of the security interest or change occurs, a
Loan Party would be obliged to make a payment to the New Lender or Lender acting
through its new Lending Office under Section 2.14 or Section 2.16,

then the New Lender or Lender acting through its new Lending Office is only
entitled to receive payment under those Sections to the same extent as the
Existing Lender or Lender acting through its previous Lending Office would have
been if the assignment, transfer, sale, pledge, assignment of the security
interest or change had not occurred.

(ii)    A New Lender shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent or results from a Change in Law after the sale of such
participation. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.16 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16 as though
it were a Lender.

(f)    Certain Pledges. Any Lender (the “Existing Lender”) may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note(s), if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank (each such pledgee or assignee being
a “New Lender”); provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

92



--------------------------------------------------------------------------------

(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan; and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (A) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 2.14); (B) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable (which indemnity or similar payment obligation
shall be retained by the Granting Lender); and (C) the Granting Lender shall for
all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (x) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (y) disclose
on a confidential basis any non-public information relating to its funding of
Loans to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

SECTION 9.05    Survival. All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of the Borrowing of the Term
Loan on the Closing Date, and shall continue in full force and effect as long as
the Term Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Term
Loan, the expiration or termination of the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees

 

93



--------------------------------------------------------------------------------

payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or pdf or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08    Right of Setoff.

(a)    If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any other Loan Party against any of and all the Obligations of
the Borrower or such other Loan Party now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

(b)    To the extent that any payment by or on behalf of the Borrower or any
other Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

94



--------------------------------------------------------------------------------

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.

(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York (without regard to the conflict of law principles
thereof to the extent that the application of the laws of another jurisdiction
would be required thereby); provided, that (i) the interpretation of the
definition of Spinco Material Adverse Effect and whether or not a Spinco
Material Adverse Effect has occurred, (ii) the determination of the accuracy of
any Combination Transaction Representation and whether as a result of any
inaccuracy thereof, Mylan has the right to terminate its obligation to
consummate the Combination under the Business Combination Agreement and
(iii) the determination of whether (a) the conditions to the Distribution set
forth in the Separation and Distribution Agreement and (b) the conditions to the
Combination set forth in the Business Combination Agreement, in each case, other
than such conditions that by their nature are to be satisfied upon the closing
of such transaction, have been satisfied or waived or are expected to be
satisfied and waived on the Closing Date or one Business Day thereafter, in each
case, shall be governed by and construed in accordance with the Law (as defined
in the Business Combination Agreement as in effect on the date hereof) of the
State of Delaware, without regard to any Laws or principles thereof that would
result in the application of the Laws of any other jurisdiction (except that the
Laws of the Netherlands shall govern (i) the duties of the members of the Mylan
Board (as defined in the Business Combination Agreement as in effect on the date
hereof) and (ii) the Combination, to the extent mandatorily applicable thereto).

(b)    The Borrower and each other Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or in equity, whether in contract or in tort
or otherwise, against the Administrative Agent, any Lender or any Related Party
of the foregoing in any way related to this Agreement in any forum other than
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof. Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. The foregoing shall not affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

95



--------------------------------------------------------------------------------

(d)    Each Guarantor hereby appoints the Borrower as its agent for service of
process with respect to any matters relating to this Agreement or any other Loan
Document. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested or required by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided, that (other than in the case of any disclosure
to a regulator or examiner during a routine examination) to the extent
practicable and permitted by law, the Borrower has been notified prior to such
disclosure so that the Borrower may seek, at the Borrower’s sole expense, a
protective order or other appropriate remedy), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Loan Party and its
obligations, (g) with the consent of any Loan Party, (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis

 

96



--------------------------------------------------------------------------------

from a source other than a Loan Party, (i) to any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender (provided that,
prior to any such disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential Information relating to the
Loan Parties), (j) in customary disclosure about the terms of the financing
contemplated hereby in the ordinary course of business to market data collectors
and similar service providers to the loan industry for league table purposes or
(k) on a confidential basis to (i) the provider of any Platform or other
electronic delivery service used by the Administrative Agent to deliver Borrower
Materials or notices to the Lenders or (ii) the CUSIP Service Bureau or any
similar agency in connection with the application, issuance, publishing and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder or (iii) other service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Borrowing hereunder. For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

SECTION 9.13    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each other Loan Party, which information includes
the name and address of the Borrower and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each other Loan Party in accordance
with the Act. The Borrower and each other Loan Party shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act and the
Beneficial Ownership Regulation.

SECTION 9.14    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the

 

97



--------------------------------------------------------------------------------

Lender holding such Loan in accordance with applicable Law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

SECTION 9.15    No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) the
Borrower and each other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor any Arranger nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor any
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, the Borrower and each other Loan Parties hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.16    Electronic Execution of this Agreement and Other Documents.

(a)    The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including this Agreement,
any other Loan Document, Assignment and Assumptions, amendments or other
modifications, Borrowing Requests, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based

 

98



--------------------------------------------------------------------------------

recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(b)    This Agreement and any document, amendment, approval, consent,
information, notice, certificate, request, statement, disclosure or
authorization related to this Agreement (each a “Communication”), including
Communications required to be in writing, may be in the form of an Electronic
Record and may be executed using Electronic Signatures. Each of the parties
hereto agrees that any Electronic Signature on or associated with any
Communication shall be valid and binding on the applicable party to the same
extent as a manual, original signature, and that any Communication entered into
by Electronic Signature, will constitute the legal, valid and binding obligation
of such party enforceable against such party in accordance with the terms
thereof to the same extent as if a manually executed original signature was
delivered. Any Communication may be executed in as many counterparts as
necessary or convenient, including both paper and electronic counterparts, but
all such counterparts are one and the same Communication. For the avoidance of
doubt, the authorization under this paragraph may include, without limitation,
use or acceptance by the Loan Parties, the Administrative Agent and each of the
Lenders of a manually signed paper Communication which has been converted into
electronic form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or
retention. The Loan Parties, the Administrative Agent and each of the Lenders
may, at its option, create one or more copies of any Communication in the form
of an imaged Electronic Record (“Electronic Copy”), which shall be deemed
created in the ordinary course of the such Person’s business, and destroy the
original paper document. All Communications in the form of an Electronic Record,
including an Electronic Copy, shall be considered an original for all purposes,
and shall have the same legal effect, validity and enforceability as a paper
record. Notwithstanding anything contained herein to the contrary, the
Administrative Agent is under no obligation to accept an Electronic Signature in
any form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it; provided, further, without limiting the
foregoing, (i) to the extent the Administrative Agent has agreed to accept such
Electronic Signature, the Loan Parties, the Administrative Agent and each of the
Lenders shall be entitled to rely on any such Electronic Signature purportedly
given by or on behalf of any party hereto without further verification and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by such manually executed counterpart. For
purposes hereof, “Electronic Record” and “Electronic Signature” shall have the
meanings assigned to them, respectively, by 15 USC §7006, as it may be amended
from time to time.

SECTION 9.17    Joint and Several. The Obligations under the Loan Documents may
be enforced by the Administrative Agent and the Lenders against the Borrower or
any Loan Party or all Loan Parties in any manner or order selected by the
Administrative Agent or the Required Lenders in their sole discretion. The
Borrower and each Loan Party hereby irrevocably waives (i) any rights of
subrogation and (ii) any rights of contribution, indemnity or reimbursement, in
each case, that it may acquire or that may arise against any other Borrower or
any other Loan Party due to any payment or performance made under this
Agreement, in each case until all Obligations shall have been fully satisfied.

 

99



--------------------------------------------------------------------------------

SECTION 9.18    Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Article VII for the
benefit of all the Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 9.08 (subject to
the terms of Section 2.17(c)), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article VII and (ii) in addition to the matters set forth in clauses (b) and (c)
of the preceding proviso and subject to Section 2.17(c), any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

SECTION 9.19    Netherlands Loan Party Representation. If any Loan Party
incorporated under the laws of the Netherlands, including the Borrower, is
represented by an attorney in connection with the signing and/or execution of
this Agreement (including by way of accession to this Agreement) or any other
agreement, deed or document referred to in or made pursuant to this Agreement,
it is hereby expressly acknowledged and accepted by the other parties to this
Agreement that the existence and extent of the attorney’s authority and the
effects of the attorney’s exercise or purported exercise of his or her authority
shall be governed by the laws of the Netherlands.

SECTION 9.20    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

100



--------------------------------------------------------------------------------

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

SECTION 9.21    Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Agreement or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 9.21, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

101



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

ARTICLE X

Guarantee

SECTION 10.01    Guarantee. Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent for its benefit and for the benefit of the Lender Parties, and their
permitted indorsees, transferees and assigns, the prompt and complete payment
and performance of the Obligations. Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents in respect of the
Obligations shall in no event exceed the amount which can be guaranteed by such
Guarantor under applicable Federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in
Section 10.02). Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 10.01 or affecting the
rights and remedies of the Administrative Agent or any other Lender Party
hereunder. The guarantee contained in this Section 10.01 shall remain in full
force and effect until all the Obligations (other than contingent
indemnification and contingent expense reimbursement obligations) shall have
been satisfied by payment in full in cash, notwithstanding that from time to
time any Loan Party may be free from any of the Obligations. Except as provided
in Section 10.12, no payment made by any of the Guarantors, any other Loan Party
or any other Person or received or collected by the Administrative Agent or any
Lender from any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations are paid in full in
cash. Notwithstanding any other provision of this Article X (Guarantee) the
guarantee and other obligations of any Guarantor organized under the laws of the
Netherlands expressed to be assumed in this Article X (Guarantee) shall be
deemed not to be assumed by such Guarantor organized under the laws of the
Netherlands to the extent that the same would constitute unlawful financial
assistance within the meaning of Article 2:98c of the Dutch Civil Code or any
other applicable financial assistance rules under any relevant jurisdiction (the
“Prohibition”) and the provisions of this Agreement and the other Loan Documents
shall be construed accordingly. For the avoidance of doubt it is expressly
acknowledged that the relevant Guarantors organized under the laws of the
Netherlands will continue to guarantee all such obligations which, if included,
do not constitute a violation of the Prohibition.

SECTION 10.02    Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made

 

102



--------------------------------------------------------------------------------

hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 10.03. The provisions of
this Section 10.02 shall in no respect limit the obligations and liabilities of
any Loan Party to the Administrative Agent and the Lender Parties, and each
Guarantor shall remain liable to the Administrative Agent and the Lender Parties
for the full amount guaranteed by such Guarantor hereunder.

SECTION 10.03    No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Administrative Agent or any other Lender Party, no Guarantor shall seek to
enforce any right of subrogation in respect of any of the rights of the
Administrative Agent or any other Lender Party against any Loan Party or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any other Lender Party for the payment of the Obligations, nor shall
any Guarantor seek any contribution or reimbursement from any other Loan Party
in respect of payments made by such Guarantor under this Article X, until all
amounts owing to the Administrative Agent and the other Lender Parties by the
Loan Parties on account of the Obligations are paid in full. If any amount shall
be paid to any Guarantor on account of such subrogation rights at any time when
all of the Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Administrative Agent and the other
Lender Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine. For the avoidance of doubt, nothing in the foregoing
agreement by the Guarantor shall operate as a waiver of any subrogation rights.

SECTION 10.04    Amendments, etc., with Respect to the Obligations. To the
fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Loan Party and without notice to or further assent by any Loan
Party, any demand for payment of any of the Obligations made by the
Administrative Agent or any other Lender Party may be rescinded by the
Administrative Agent or such Lender Party and any of the Obligations continued,
and the Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any other Lender Party, and this
Agreement and the other Loan Documents, any other documents executed and
delivered in connection therewith, may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem reasonably advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any other Lender Party for the payment
of the Obligations may be sold, exchanged, waived, surrendered or released.

SECTION 10.05    Guarantee Absolute and Unconditional. To the fullest extent
permitted by applicable law, each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by the

 

103



--------------------------------------------------------------------------------

Administrative Agent or any other Lender Party upon the guarantee contained in
this Article X or acceptance of the guarantee contained in this Article X; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Article X; and all dealings between the
Borrower and the Guarantors, on the one hand, and the Administrative Agent and
the other Lender Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Article X. To the fullest extent permitted by applicable law,
each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon any of the Guarantors with respect to
the Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Article X, to the fullest extent permitted by applicable Laws,
shall be construed as a continuing, absolute and unconditional guarantee of
payment (and not of collection) without regard to (a) the validity or
enforceability of this Agreement or any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other Lender Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower, any other Loan Party or any
other Person against the Administrative Agent or any other Lender Party or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of such Guarantor under the guarantee contained in
this Article X, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any other Lender Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any Guarantor or any other Person or against
any collateral security or guarantee for the Obligations or any right of offset
with respect thereto, and any failure by the Administrative Agent or any other
Lender Party to make any such demand, to pursue such other rights or remedies or
to collect any payments from any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any other Guarantor or any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings

SECTION 10.06    Reinstatement. Subject to Section 5.09 and Section 10.12, this
Guarantee Agreement is a continuing and irrevocable guaranty of all Obligations
now or hereafter existing and shall remain in full force and effect until all
Obligations and any other amounts payable under this Guarantee Agreement are
indefeasibly paid in full in cash. Notwithstanding the foregoing, this Guarantee
Agreement shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or any Guarantor is made, or
any of the Lender Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Lender Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Lender Parties

 

104



--------------------------------------------------------------------------------

are in possession of or have released this Guarantee Agreement and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under this paragraph shall survive termination of this Guarantee
Agreement.

SECTION 10.07    Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guarantee
whether or not the Borrower or any other Person or entity is joined as a party.

SECTION 10.08    Payments. All payments by each Guarantor under this Guarantee
Agreement shall be made in the manner, at the place and in the currency for
payment required by this Agreement and the other Loan Documents. The obligations
of each Guarantor hereunder shall not be affected by any acts of any legislative
body or Governmental Authority affecting such Guarantor or the Borrower,
including but not limited to, any restrictions on the conversion of currency or
repatriation or control of funds or any total or partial expropriation of such
Guarantor’s or the Borrower’s property, or by economic, political, regulatory or
other events in the countries where such Guarantor or the Borrower is located.

SECTION 10.09    Subordination. Each Guarantor hereby subordinates the payment
of all obligations and indebtedness of the Borrower owing to each Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Borrower to such Guarantor as subrogee of the Lender Parties
or resulting from such Guarantor’s performance under this Guarantee Agreement,
to the indefeasible payment in full in cash of all Obligations; provided,
however, that the foregoing subordination shall not be given effect until such
time as the Lender Parties shall have made a request to the Borrower pursuant to
the second sentence of this Section 10.09. At any time any Event of Default
shall have occurred and be continuing, if the Lender Parties so request, any
such obligation or indebtedness of any Loan Party to any Guarantor shall be
enforced and performance received by such Guarantor as trustee for the Lender
Parties and the proceeds thereof shall be paid over to the Lender Parties on
account of the Obligations, but without reducing or affecting in any manner the
liability of such under this Guarantee Agreement.

SECTION 10.10    Stay of Acceleration. If acceleration of the time for payment
of any of the Obligations is stayed, in connection with any case commenced by or
against any Loan Party under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by such Guarantor immediately upon demand
by the Lender Parties.

SECTION 10.11    Condition of Borrower. . Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
guarantor as each such Guarantor requires, and that none of the Lender Parties
has any duty, and each Guarantor is not relying on the Lender Parties at any
time, to disclose to each such Guarantor any information relating to the
business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Lender Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

105



--------------------------------------------------------------------------------

SECTION 10.12    Releases. At such time as the Term Loan and the other
Obligations (other than contingent indemnification and contingent expense
reimbursement obligations) shall have been paid in full, this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Guarantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party. The
Guarantee of any Guarantor that is a Subsidiary of the Borrower hereunder shall
be released to the extent (and in the manner) expressly set forth in
Section 5.09 or in the event such Guarantor ceases to be a Subsidiary in a
transaction not prohibited by the terms of this Agreement.

ARTICLE XI

Certain ERISA Matters

SECTION 11.01    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loan, the Commitment or this Agreement;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loan, the Commitment and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Term
Loan, the Commitment and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Term Loan, the Commitment and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84- 14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Term Loan, the Commitment and this Agreement, or

 

106



--------------------------------------------------------------------------------

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each Arranger and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent or any Arranger is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Term Loan, the
Commitment and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

[Signature Pages Follow]

 

107



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Borrower: UPJOHN INC., as the Borrower By:  

/s/ Sanjeev Narula

Name:  

Sanjeev Narula

Title:   Chief Financial Officer, Controller and Treasurer

 

[Signature Page to Delayed Draw Term Loan Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD., as Administrative Agent By:  

/s/ Lawrence Blat

  Name:   Lawrence Blat   Title:   Authorized Signatory

 

[Signature Page to Delayed Draw Term Loan Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ Jack Lonker

  Name:   Jack Lonker   Title:   Director

 

[Signature Page to Delayed Draw Term Loan Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ Tracy Rahn

  Name:   Tracy Rahn   Title:   Executive Director

 

[Signature Page to Delayed Draw Term Loan Credit Agreement]